Case 17-33964-hdh11 Doc 1358 Filed 04/22/19                   Entered 04/22/19 20:18:20             Page 1 of 66




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


 In re:
                                                               Chapter 11

 THINK FINANCE, LLC, et al.,                                   Case No. 17-33964 (HDH)

                                                               (Jointly Administered)
 Debtors.1


          CHAPTER 11 PLAN OF REORGANIZATION OF THINK FINANCE, LLC
            AND ITS SUBSIDIARY DEBTORS AND DEBTORS IN POSSESSION



 Gregory G. Hesse (Texas Bar No. 09549419)                Tyler P. Brown (admitted pro hac vice)
 HUNTON ANDREWS KURTH LLP                                 Jason W. Harbour (admitted pro hac vice)
 1445 Ross Avenue                                         HUNTON ANDREWS KURTH LLP
 Suite 3700                                               Riverfront Plaza, East Tower
 Dallas, Texas 75209                                      951 East Byrd Street
 Telephone: (214) 979-3000                                Richmond, Virginia 23219
                                                          Telephone: (804) 788-8200


 Counsel to the Debtors and Debtors in
 Possession

 Dated: April 22, 2019




          1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Think Finance, LLC (3098), Think Finance SPV, LLC (4522), Financial U, LLC (1850), Tailwind
 Marketing, LLC (1602), TC Administrative Services, LLC (4558), TC Decision Sciences, LLC (8949), and TC
 Loan Service, LLC (3103).
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19                                    Entered 04/22/19 20:18:20                     Page 2 of 66




                                                     TABLE OF CONTENTS

 ARTICLE I DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF
 TIME, GOVERNING LAW, AND OTHER REFERENCES .................................................. 1
    1.1.         Defined Terms............................................................................................................... 1
    1.2          Rules of Interpretation ............................................................................................... 17
    1.3          Computation of Time ................................................................................................. 18
    1.4          Governing Law ........................................................................................................... 18
    1.5          Reference to Monetary Figures ................................................................................. 18
    1.6          Controlling Document ................................................................................................ 18
 ARTICLE II ADMINISTRATIVE AND PRIORITY CLAIMS............................................ 18
    2.1          Administrative Claims ............................................................................................... 18
    2.2          Professional Claims .................................................................................................... 19
    2.3          Priority Tax Claims .................................................................................................... 20
 ARTICLE III CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND
 INTERESTS ................................................................................................................................ 20
    3.1          Classification of Claims and Interests ...................................................................... 20
    3.2          Treatment of Classes of Claims and Equity Interests ............................................. 21
           (a)         Class 1 — Priority Non-Tax Claims .................................................................. 21
           (b)         Class 2 — Other Secured Claims ...................................................................... 21
           (c)         Class 3 — GPLS Claims ..................................................................................... 22
           (d)         Class 4 — General Unsecured Claims .............................................................. 22
           (e)         Class 5 — Consumer Borrower Claims ............................................................ 22
           (f)         Class 6 – Pennsylvania Regulatory Claim ........................................................ 23
           (g)         Class 7 – CFPB Regulatory Claim .................................................................... 23
           (h)         Class 8 – Equity Interests ................................................................................... 23
    3.3          Special Provision Governing Unimpaired Claims ................................................... 24
    3.4          Elimination of Vacant Classes ................................................................................... 24
    3.5          Voting Classes; Presumed Acceptance by Non-Voting Classes ............................. 24
    3.6          Nationwide Consumer Borrower Settlement Class ................................................. 24
 ARTICLE IV PROVISIONS FOR IMPLEMENTATION OF THE PLAN ........................ 26
    4.1          Substantive Consolidation ......................................................................................... 26
    4.2          Restructuring Transactions ....................................................................................... 27
    4.3          Consumer Litigation Settlement ............................................................................... 27
    4.4          Corporate Action ........................................................................................................ 27
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19                                     Entered 04/22/19 20:18:20                       Page 3 of 66




    4.5         Dissolution of the Debtors .......................................................................................... 28
    4.6         The Reorganized Debtor Assets ................................................................................ 28
    4.7         Funding and Administration of Reserve Accounts ................................................. 28
        (a)        The Administrative and Priority Claims Reserve................................................ 29
        (b)        The General Unsecured Claims Cash Pool........................................................... 29
        (c)        The Substantial Contribution Fund ...................................................................... 29
        (d)        The Professional Fee Escrow ................................................................................. 29
        (e)        The Litigation Trust Initial Funding..................................................................... 29
    4.8         Approval of Class Action Settlement ........................................................................ 30
    4.9         Consenting Defendants’ Cash Contribution ............................................................ 30
    4.10        Books and Records ..................................................................................................... 30
    4.11        Section 1145 Exemption ............................................................................................. 32
    4.12        Exemption from Certain Taxes and Fees ................................................................. 32
    4.13        Class Action Injunctive and Other Relief ................................................................ 33
    4.14        Pennsylvania Settlement ............................................................................................ 34
    4.15        CFPB Settlement ........................................................................................................ 35
    4.16        Subordination ............................................................................................................. 35
    4.17        Cancellation of Notes, Instruments, Certificates, and Other Documents ............. 35
    4.18        Effectuating Documents; Further Transactions ...................................................... 35
    4.19        Incentive Plans and Employee and Retiree Benefits ............................................... 36
 ARTICLE V ................................................................................................................................ 36
    5.1         Establishment of the Litigation Trust ...................................................................... 36
    5.2         Transfer of Assets to the Litigation Trust ................................................................ 36
    5.3         Litigation Trust Funding ........................................................................................... 37
    5.4         Estate Causes of Action .............................................................................................. 37
    5.5         Litigation Trust Distributions ................................................................................... 37
    5.6         Duration of Trust........................................................................................................ 37
    5.7         Litigation Trust Oversight Board ............................................................................. 38
    5.8         Appointment of Litigation Trustee ........................................................................... 38
    5.9         Indemnification and Exculpation.............................................................................. 38
    5.10        Transfer of GPL, MobiLoans and PGL Property ................................................... 38
 ARTICLE VI TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
 LEASES ....................................................................................................................................... 39
    6.1         Assumption and Rejection of Executory Contracts and Unexpired Leases ......... 39
                                                 2
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19                                     Entered 04/22/19 20:18:20                         Page 4 of 66




   6.2         Insurance Policies ....................................................................................................... 39
   6.3         Cure of Defaults and Objections to Cure and Assumption .................................... 40
   6.4         Contracts and Leases Entered Into After the Petition Date ................................... 41
   6.5         Reservation of Rights ................................................................................................. 41
 ARTICLE VII PROVISIONS GOVERNING DISTRIBUTIONS ........................................ 41
   7.1         Distributions on Account of Claims Allowed as of the Effective Date .................. 41
     (a)   Distributions to Holders of Allowed Claims Other than Members of the
     Nationwide Consumer Borrower Settlement Class ......................................................... 41
     (b)   Distributions to Members of the Nationwide Consumer Borrower Settlement
     Class ................................................................................................................................... 41
   7.2         Special Rules for Distributions to Holders of Disputed Claims ............................. 42
   7.3         Delivery of Distributions ............................................................................................ 42
         (a)          Record Date for Distributions to Holders of Claims ....................................... 42
         (b)          Distribution Process ............................................................................................ 42
         (c)          Compliance Matters............................................................................................ 43
         (d)          Foreign Currency Exchange Rate ..................................................................... 43
         (e)          Fractional, Undeliverable, and Unclaimed Distributions ............................... 43
         (f)          Surrender of Canceled Instruments .................................................................. 45
   7.4         Claims Paid or Payable by Third Parties ................................................................. 45
         (a)          Maximum Distribution ....................................................................................... 45
         (b)          Claims Paid by Third Parties............................................................................. 45
         (c)          Claims Payable by Insurance Carriers ............................................................. 45
         (d)          Applicability of Insurance Policies .................................................................... 46
   7.5         Setoffs .......................................................................................................................... 46
 ARTICLE VIII PROCEDURES FOR RESOLVING DISPUTED CLAIMS ...................... 46
   8.1         Disputed Claims Process ............................................................................................ 46
   8.2         Prosecution of Objections to Claims ......................................................................... 47
   8.3         Estimation of Claims .................................................................................................. 47
   8.4         Recoupment ................................................................................................................ 47
   8.5         No Interest ................................................................................................................... 48
   8.6         Disallowance of Claims .............................................................................................. 48
 ARTICLE IX EFFECT OF CONFIRMATION OF THE PLAN .......................................... 48
   9.1         Dissolution of the Creditors Committee ................................................................... 48
   9.2         Discharge of Claims and Termination of Equity Interests ..................................... 48
                                                                        3
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19                                          Entered 04/22/19 20:18:20                          Page 5 of 66




    9.3          Releases by the Debtors ............................................................................................. 49
    9.4          Releases by Members of the Nationwide Consumer Borrower Settlement Class 50
    9.5          Releases by Releasing Parties. ................................................................................... 51
    9.6          Exculpation ................................................................................................................. 52
    9.7          Injunction .................................................................................................................... 52
    9.8          Protection Against Discriminatory Treatment ........................................................ 53
    9.9          Release of Liens .......................................................................................................... 53
    9.10         Reimbursement or Contribution .............................................................................. 53
 ARTICLE X CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ........................ 53
    10.1         Conditions Precedent to the Effective Date. ............................................................ 53
    10.2         Substantial Consummation ....................................................................................... 54
    10.3         Effect of Non-Occurrence of Conditions to Consummation .................................. 54
    10.4         Vacatur of Confirmation Order ................................................................................ 55
 ARTICLE XI MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN
 ....................................................................................................................................................... 55
    11.1         Modification of Plan ................................................................................................... 55
    11.2         Effect of Confirmation on Modifications ................................................................. 55
    11.3         Revocation or Withdrawal of Plan ........................................................................... 55
 ARTICLE XII RETENTION OF JURISDICTION................................................................ 56
 ARTICLE XIII MISCELLANEOUS PROVISIONS .............................................................. 57
    13.1         Additional Documents ................................................................................................ 57
    13.2         Payment of Statutory Fees ......................................................................................... 58
    13.3         Waiver of Federal Rule of Civil Procedure 62(a) .................................................... 58
    13.4         Reservation of Rights; Binding Effect ...................................................................... 58
    13.5         No Admissibility ......................................................................................................... 58
    13.6         Closing of Chapter 11 Cases ...................................................................................... 58
    13.7         Service of Documents ................................................................................................. 59
    13.8         Term of Injunctions or Stays..................................................................................... 59
    13.9         Entire Agreement ....................................................................................................... 59
    13.10 Plan Supplement Exhibits.......................................................................................... 60
    13.11 Non-Severability ......................................................................................................... 60




                                                                             4
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20       Page 6 of 66




                                        INTRODUCTION

         Think Finance, LLC, and its subsidiary debtors and debtors in possession in the above-
 captioned chapter 11 cases jointly propose this Plan. The Debtors seek to consummate the
 Restructuring on the Effective Date of the Plan. Each Debtor is a proponent of the Plan within
 the meaning of section 1129 of the Bankruptcy Code. The Plan contemplates substantive
 consolidation of the Debtors for the purposes of voting, allowance of claims, and distributions to
 holders of Allowed Claims. Reference is made to the Disclosure Statement for a discussion of
 the Debtors’ history, business, operations, projections, risk factors, a summary and analysis of
 this Plan, the Restructuring, and certain related matters.

                                           ARTICLE I

    DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
               GOVERNING LAW, AND OTHER REFERENCES

    1.1. Defined Terms

       1.1.1. “AAA” means that certain Eleventh Amended and Restated Administrative
 Agency Agreements, dated as of July 7, 2016, by and between GPL Servicing Ltd. and TC
 Administrative Services, LLC, and any amendments thereto.

       1.1.2. “Administrative and Priority Claims Estimate” means an estimated amount of
 Allowed Administrative Expense Claims and Priority Claims for the purposes of establishing the
 Administrative and Priority Claims Reserve.

         1.1.3. “Administrative and Priority Claims Reserve” means the amount to be held by the
 Litigation Trustee in reserve for the payment of Allowed Administrative and Priority Claims.

         1.1.4. “Administrative Expense Claim” means a Claim against a Debtor for the costs and
 expenses of administration of the Chapter 11 Cases arising on or prior to the Effective Date
 pursuant to sections 328, 330, or 503(b) of the Bankruptcy Code and entitled to priority pursuant
 to sections 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, other than Substantial
 Contribution Claims.

         1.1.5. “Administrative Expense Claims Bar Date” means the last date by which a request
 for payment of an Administrative Expense Claim may be filed, which date is thirty (30) days
 after the Effective Date.

         1.1.6. “Administrative Claims Objection Deadline” means the last day for filing an
 objection to any request for the payment of an Administrative Claim, which shall be the later of
 (a) one hundred twenty (120) days after the Effective Date or (b) such other date specified in this
 Plan or ordered by the Bankruptcy Court.

         1.1.7. “Affiliate” means, with respect to any Person, any other Person that directly or
 indirectly, including through one or more intermediaries, controls, is controlled by or is under
 common control with, such first Person. For the purposes of this definition, “control” (including,
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19          Entered 04/22/19 20:18:20        Page 7 of 66




 with correlative meanings, the terms “controlling,” “controlled by” and “under common control
 with”), when used with respect to any Person, means the power to direct or cause the direction of
 the management or policies of such Person, directly or indirectly, whether through the ownership
 of voting securities, by Contract or otherwise.

       1.1.8. “Allowed” means, as to a Claim, a Claim allowed under the Plan, under the
 Bankruptcy Code, or by a Final Order, as applicable.

         1.1.9. “Assumption Schedule” means the schedule of Executory Contracts and
 Unexpired Leases in the Plan Supplement, as may be amended from time to time, setting forth
 certain Executory Contracts and Unexpired Leases for assumption and assignment to the
 Reorganized Debtors as of the Effective Date under section 365 of the Bankruptcy Code.

        1.1.10. “Avoidance Actions” means claims of the Estates arising under sections 544, 547
 or 548 of the Bankruptcy Code and, solely to the extent related to the foregoing, section 550 of
 the Bankruptcy Code.

        1.1.11. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–
 1532, as may be amended from time to time.

         1.1.12. “Bankruptcy Court” means the United States Bankruptcy Court for the Northern
 District of Texas or such other court having jurisdiction over the Chapter 11 Cases.

        1.1.13. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
 promulgated by the United States Supreme Court under section 2075 of title 28 of the United
 States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases and the local rules and
 judge-specific guidelines of the Bankruptcy Court.

         1.1.14. “Bar Date Order” means the Order (I) Establishing Bar Dates for Filing Proofs
 of Claim, (II) Approving Proof of Claim Forms, (III) Approving the Form and Manner of Notice
 Thereof, and (IV) Providing Certain Supplemental Relief, approved and entered by the
 Bankruptcy Court on November 21, 2017 [Doc. No. 137], as the same may be amended from
 time to time.

         1.1.15. “Business Day” means any day other than a Saturday, Sunday or other day on
 which commercial banks are authorized to close under the Laws of, or are in fact closed in, the
 state of New York.

         1.1.16. “Cash” means the legal tender of the United States of America or the equivalent
 thereof, including bank deposits and checks.

        1.1.17. “Cash Collateral Order” means the Order Authorizing the Debtors to Use Cash
 Collateral, Granting Adequate Protection and Related Relief [Doc. No. 182] entered by the
 Bankruptcy Court on December 7, 2017.

       1.1.18. “Causes of Action” means any action, Claim, cause of action, controversy,
 demand, right, action, Lien, indemnity, Equity Interest, guaranty, suit, obligation, liability,
                                             2
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19           Entered 04/22/19 20:18:20        Page 8 of 66




 damage, judgment, account, defense, offset, power, privilege, license, and franchise of any kind
 or character whatsoever, whether known, unknown, contingent or noncontingent, matured or
 unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
 or unsecured, assertable directly or derivatively, in contract or in tort, in law or in equity, or
 pursuant to any other theory of law.

        1.1.19. “Certificate” means any instrument evidencing a Claim.

        1.1.20. “CFPB” means the Consumer Financial Protection Bureau.

        1.1.21. “CFPB Action” means Consumer Financial Protection Bureau v. Think Finance,
 LLC et al, Case No. 4:17-cv-00127-BMM (D. Mont.)

       1.1.22. “CFPB Administrative Expense Claim” means an Allowed Administrative
 Expense Claim in favor of the CFPB in the aggregate amount of $7.00.

        1.1.23. “CFPB Consent Order” means the consent order attached to the Disclosure
 Statement as Exhibit D, resolving the CFPB Action.

        1.1.24. “CFPB Regulatory Claim” means any Claim against the Debtors arising under,
 derived from, based on, or related to the CFPB Action.

        1.1.25. “CFPB Settlement” means the settlement of the CFPB Regulatory Claim as
 provided in Article 4.15 of the Plan.

        1.1.26. “Chapter 11 Cases” means the procedurally consolidated Chapter 11 Cases
 pending for the Debtors in the Bankruptcy Court.

         1.1.27. “Claim” means an actual or alleged (a) right to payment, whether or not such right
 is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
 disputed, undisputed, legal, equitable, secured, or unsecured and calculated together with all
 applicable accrued interest, fees and commission due, owing or incurred from time to time or
 (b) right to an equitable remedy for breach of performance if such breach gives rise to a right to
 payment, whether or not such right to an equitable remedy is reduced to judgment, fixed,
 contingent, matured, unmatured, disputed, undisputed, secured, or unsecured. For the avoidance
 of doubt, this Plan’s definition of “Claim” is no less broad than the definition of “claim” as
 defined in section 101(5) of the Bankruptcy Code.

        1.1.28. “Claims Agent” means American Legal Claims Services, LLC, the duly appointed
 Claims, Noticing and Balloting Agent in these Bankruptcy Cases.

         1.1.29. “Claims Register” means the official register of Claims against and Equity
 Interests in the Debtors maintained by the Claims Agent.

         1.1.30. “Class” means a category of holders of Claims or Interests under section 1122(a)
 of the Bankruptcy Code.

                                                 3
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19           Entered 04/22/19 20:18:20           Page 9 of 66




         1.1.31. “Class Action Injunctive and Other Relief” means the relief set forth in Article
 4.13 of the Plan.

       1.1.32. ‘Class Administrator” means the administrator for the Nationwide Consumer
 Borrower Settlement Class approved pursuant to the Preliminary Approval Order.

         1.1.33. “Class Notice” means the form of notice to be disseminated pursuant to the
 Preliminary Approval Order to Nationwide Consumer Borrowers, which, among other things,
 will permit Nationwide Consumer Borrowers to opt out of or object to the Nationwide Consumer
 Borrower Settlement Class and/or the Settlement.

        1.1.34. “Committee” means the Official Unsecured Creditors’ Committee appointed in
 the Chapter 11 Cases pursuant to the Amended Appointment of the Official Unsecured Creditors’
 Committee [Docket No. 148].

        1.1.35. “Compensation Procedures” means the procedures for the payment of
 Professional Fees approved by the Bankruptcy Court in the Order Granting Motion of Debtors
 and Debtors and Debtors-in-Possession to Establish Procedures for the Interim Compensation
 and Reimbursement of Expenses for Professionals [Doc. No. 207].

        1.1.36. “Confirmation” means the entry of the Confirmation Order on the docket of the
 Chapter 11 Cases.

        1.1.37. “Confirmation Date” means the date on which the Bankruptcy Court enters the
 Confirmation Order on the docket of the Chapter 11 Cases within the meaning of Bankruptcy
 Rules 5003 and 9021.

         1.1.38. “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court under
 section 1128 of the Bankruptcy Code at which the Debtors seek entry of the Confirmation Order.

        1.1.39. “Confirmation Order” means the order of the Bankruptcy Court confirming the
 Plan under section 1129 of the Bankruptcy Code.

        1.1.40. “Consenting Defendants” means, collectively, any defendants or potential
 defendants in the Pending Litigation who reach a settlement agreement acceptable to the
 Consenting Stakeholders.

         1.1.41. “Consenting Defendants’ Cash Contribution” means the funds to be transferred to
 the Litigation Trust by any Consenting Defendants on the Effective Date in an aggregate amount
 to be agreed upon by the Consenting Plaintiffs and the Consenting Defendants in accordance
 with each such Consenting Defendant’s agreed-upon payment allocation of the Consenting
 Defendants’ Cash Contribution.

        1.1.42. “Consenting Plaintiffs” means the plaintiffs in the Pending Litigation.

        1.1.43. “Consenting Stakeholders” means the Consenting Plaintiffs and the Committee.

                                                 4
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19          Entered 04/22/19 20:18:20       Page 10 of 66




         1.1.44. “Consumer Borrower Claims” means any Claim of any of the Nationwide
  Consumer Borrowers who are members of, and do not opt out from, the Nationwide Consumer
  Borrower Settlement Class, against any Debtor or any Consenting Defendant, including any
  claims arising under, derived from, based on, or related to any Consumer Borrower Litigation.

        1.1.45. “Consumer Borrower Litigation” means the list of cases under “Consumer
  Borrower Litigation” set forth on Exhibit C to the Disclosure Statement.

         1.1.46. “Cortex” means Cortex Holdings, LLC.

          1.1.47. “Consumer Litigation Settlement” means the settlement among the Settling
  Parties which is to be consummated through confirmation of this Plan.

         1.1.48. “Consummation” means the occurrence of the Effective Date.

          1.1.49. “Contract” means any written or oral contract, agreement, indenture, note, bond,
  loan, lease, sublease, mortgage, license, sublicense, obligation or other binding arrangement of
  any kind.

         1.1.50. “Creditor” has the meaning set forth in section 101(10) of the Bankruptcy Code.

          1.1.51. “Cure” means a Claim (unless waived or modified by the applicable counterparty)
  based upon a Debtor’s defaults under an Executory Contract or an Unexpired Lease assumed by
  such Debtor under section 365 of the Bankruptcy Code, other than a default that is not required
  to be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

         1.1.52. “Cure Notice” means notices to be provided to non-debtor parties to Executory
  Contracts and Unexpired Leases identifying the Cure payments for Executory Contracts and
  Unexpired Leases that the Debtors propose to assume as part of the Plan.

         1.1.53. “Cure Objection Deadline” means the deadline established by the Bankruptcy
  Court by which non-debtor parties to Executory Contracts and Unexpired Leases that the
  Debtors propose to assume as part of the Plan must object to (i) the Cure proposed by the
  Debtors and (ii) the proposed assumption of the Executory Contracts and Unexpired Leases.

         1.1.54. “Curry” means Mark E. Curry.

         1.1.55. “Debtor” means a debtor and debtor-in-possession in the Chapter 11 Cases.

         1.1.56. “Debtors” means all debtors and debtors-in-possession in the Chapter 11 Cases.

         1.1.57. “Disclosure Statement” means a disclosure statement, including any exhibits,
  appendices, related documents, ballots, and procedures related to the solicitation of votes to
  accept or reject the Plan, in each case, as amended, supplemented, or otherwise modified from
  time to time in accordance with the terms hereof, and that is prepared and distributed in
  accordance with, among other things, sections 1125, 1126(b), and 1145 of the Bankruptcy Code,
  Rule 3018 of the Federal Rules of Bankruptcy Procedure, and other applicable law.
                                                 5
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19             Entered 04/22/19 20:18:20        Page 11 of 66




          1.1.58. “Disputed” means, as to a Claim or an Interest, a Claim or an Interest: (a) that is
  not Allowed; (b) that is not disallowed under the Plan, the Bankruptcy Code, or a Final Order, as
  applicable; and (c) with respect to which a party in interest has filed a Proof of Claim or
  otherwise made a written request to a Debtor for payment, without any further notice to or
  action, order, or approval of the Bankruptcy Court.

          1.1.59. “Disputed General Unsecured Claims Reserve” means the amount to be held by
  the Litigation Trustee in reserve for the payment of Disputed General Unsecured Claims.

          1.1.60. “Distribution” means any initial or subsequent payment or transfer made under
  the Plan.

         1.1.61. “Distribution Date” means, except as otherwise set forth herein, the date or dates,
  on or after the Effective Date, upon which the Litigation Trustee or its designee shall make
  Distributions to holders of Allowed Claims entitled to receive Distributions under the Plan.

          1.1.62. “Effective Date” means the date on which the terms and conditions set forth in
  Article 10.1 of the Plan have occurred.

         1.1.63. “Elevate” means Elevate Credit, Inc.

          1.1.64. “Eligible Tribal Loan” means loans issued by Plain Green prior to June 1, 2016,
  Great Plains prior to May 6, 2017, or MobiLoans prior to May 6, 2017, in each case in which
  GPLS purchased a participation interest, provided, further, that each draw on loans issued by
  MobiLoans shall be treated as a separate Eligible Tribal Loan. In addition, this shall also mean
  loans to Pennsylvania Borrowers who obtained a consumer loan between February 1, 2009, and
  December 31, 2010, from First Bank of Delaware with respect to which loan certain of the
  Debtors provided services.

         1.1.65. “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

          1.1.66. “Equity Interests” means, collectively, the shares (or any class thereof), common
  stock, preferred stock, limited liability company interests, and any other equity, ownership, or
  profits interests of any Debtor, and options, warrants, rights, or other securities or agreements to
  acquire or subscribe for, or which are convertible into the shares (or any class thereof) of,
  common stock, preferred stock, limited liability company interests, or other equity, ownership, or
  profits interests of any Debtor (in each case whether or not arising under or in connection with
  any employment agreement).

        1.1.67. “Escrow Agent” means the Bankruptcy Court approved agent for the Escrow
  Account.

         1.1.68. “Escrow Account” means that certain escrow account at Metropolitan
  Commercial Bank in the name of David Baker, Managing Partner, CTP, at Aurora Management
  Partners established pursuant to the terms of the Agreed Order [APN 17-3016, Doc No. 22]
  entered by the Bankruptcy Court on October 31, 2017.

                                                   6
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 12 of 66




         1.1.69. “Escrow Funds” means the funds held in the Escrow Account.

        1.1.70. “Estate” means the estate of any Debtor created under sections 301 and 541 of the
  Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11 Case.

          1.1.71. “Estate Causes of Action” means all Claims and Causes of Action of the Debtors,
  to be more specifically identified in the Plan Supplement if requested by the Committee,
  including, without limitation, Avoidance Actions, any right of setoff, counterclaim or
  recoupment, and the right to object to Claims or Equity Interests (subject to the provisions of the
  Plan); provided, however, for the avoidance of doubt, Estate Causes of Action shall not include
  any Claims or Causes of Action against Released Parties or any of the obligations or assets
  included in the Reorganized Debtor Assets.

         1.1.72. “Exculpated Parties” means collectively, (a) the Released Parties; (b) the
  Committee and its members; (c) American Legal Claims Services, LLC; and (d) the following
  professionals: (1) Alvarez & Marsal North America, LLC; (2) Hunton Andrews Kurth LLP; (3)
  Goodwin Procter LLP; (4) Eversheds Sutherland (US) LLP; (5) Browning Kaleczyz Berry &
  Hoven P.C.; (6) Schnader Harrison Segal & Lewis LLP; (7) Teneo Capital LLC; (8) Cole Schotz
  P.C.; (9) Kelly & Guzzo, P.L.C,; (10) Consumer Litigation Associates, P.C.; (11) Tycko &
  Zavareei, LLP; (12) Kellett & Bartholow, PLLC; (13) Lowenstein Sandler LLP; (14) Gravel &
  Shea PC; (15) Berman Tabacco; (16) Loewinsohn Flegle Deary Simon LLP; (17) Langer Grogan
  & Diver, P.C.; and (18) Law Offices of Judith W. Ross.

          1.1.73. “Executory Contract” means a contract to which one or more of the Debtors is a
  party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

         1.1.74. “FF&E” means all furniture, fixtures, equipment and interests therein, including
  without limitation, inventory, materials, supplies, writings, machinery, computers and
  accessories, servers, hardware, disk drives, office equipment, communications equipment, leased
  or owned vehicles, and other tangible personal property utilized in the Debtors’ businesses.
  FF&E shall not include GPL, MobiLoans and PGL Property.

         1.1.75. “Final Fairness Approval Order” means that Order granting final approval of the
  Settlement pursuant to Fed. R. Civ. P. 23(e) and/or Fed. R. Bankr. P. 7023(e).

         1.1.76. “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

          1.1.77. “Final Order” means, as applicable, an order or judgment of the Bankruptcy
  Court or other court of competent jurisdiction with respect to the relevant subject matter that has
  not been reversed, stayed, modified, or amended, and as to which the time to seek leave to
  appeal, appeal or seek certiorari has expired and no application for leave to appeal, appeal or
  petition for certiorari has been timely taken, or filed, or as to which any application for leave to
  appeal or appeal that has been taken or any petition for certiorari that has been or may be filed
  has been resolved by the highest court to which the order or judgment could be appealed or from
  which certiorari could be sought or the new trial, reargument, or rehearing shall have been


                                                   7
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19           Entered 04/22/19 20:18:20    Page 13 of 66




  denied, resulted in no modification of such order, or has otherwise been dismissed with
  prejudice.

         1.1.78. “General Unsecured Claim” means any Claim against a Debtor other than an
  Administrative Expense Claim, a Priority Tax Claim, a Priority Non-Tax Claim, an Other
  Secured Claim, a GPLS Claim, a Consumer Borrower Claim, a Pennsylvania Regulatory Claim,
  a CFPB Regulatory Claim, a Substantial Contribution Claim, a Professional Claim or a Section
  510(b) Claim.

          1.1.79. “General Unsecured Claims Cash Pool” means a cash distribution pool in a fixed
  amount for distributions to holders of Allowed General Unsecured Claims. On the Effective
  Date, the General Unsecured Claims Cash Pool shall be funded with cash in an amount at least
  equal to $3.0 million.

         1.1.80. “Ginsberg” means Alan H. Ginsberg.

        1.1.81. “Governmental Unit” has the meaning set forth in section 101(27) of the
  Bankruptcy Code.

          1.1.82. “GPL, MobiLoans and PGL Property” means the ownership interests and/or
  rights, if any, that belong to the Settling Tribal Lenders that would be transferred to the
  Litigation Trust pursuant to any separate settlement agreements between each of the Settling
  Tribal Lenders and one or more Consenting Plaintiffs, including without limitation any
  outstanding consumer borrower notes and any data regarding any Nationwide Consumer
  Borrower owned by a Settling Tribal Lender and maintained or otherwise held by the Debtors for
  or on behalf of the Settling Tribal Lenders, if any.

         1.1.83. “GPLS” means GPL Servicing, Ltd.

         1.1.84. “GPLS Funds” means the funds held by GPLS as such term is defined in the
  Order Authorizing the Debtors to Use Cash Collateral, Granting Adequate Protection and
  Related Relief [Doc. No. 182].

         1.1.85. “GPLS Claims” means the disputed, unliquidated and contingent Claims asserted
  against the Debtors by the GPLS Parties, including any Claims arising under, derived from,
  based on, or related to any asserted right to payment under the GPLS Transaction Documents, or
  the proofs of claim filed by GPL Servicing, Ltd., GPL Servicing Agent, LLC, Victory Park
  Capital Advisors, LLC, or Victory Park Management, LLC.

        1.1.86. “GPLS Parties” means, collectively, GPL Servicing, Ltd., GPL Servicing Agent,
  LLC, Victory Park Capital Advisors, LLC, and Victory Park Management, LLC.

          1.1.87. “GPLS Transaction Documents” means the AAA, GSA, the Participation
  Agreements (as defined in the GSA) and each of the other agreements, documents, certificates,
  or other instruments delivered in connection with the transactions contemplated thereby.

         1.1.88. “Great Plains” means Great Plains Lending, LLC.
                                                8
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19             Entered 04/22/19 20:18:20        Page 14 of 66




         1.1.89. “Great Plains Reserve Amount” means the amount due from Great Plains to
  GPLS as the “Reserve Amount,” as such term is defined in that certain Participation Agreement,
  dated as of December 1, 2015, between Great Plains and GPLS.

        1.1.90. “GSA” means that certain Fourth Amended and Restated Guaranty and Security
  Agreement, dated as of April 2, 2013 (as amended from time to time).

         1.1.91. “Haynes” means L. Stephen Haynes.

         1.1.92. “Haynes Investments” means Haynes Investments, LLC.

         1.1.93. “Haynes Note” means that certain Promissory Note, dated as of June 18, 2015, as
  amended, issued by Haynes Investments, Inc. to Think Finance, Inc., and any payments received
  by or on behalf of the Debtors on such Promissory Note after the filing of the Plan.

        1.1.94. “Impaired” means, with respect to any Class of Claims, a Claim that is not
  Unimpaired.

          1.1.95. “Initial Distribution Date” means, the date of the initial Distribution to holders of
  Allowed Claims other than members of the Nationwide Consumer Borrower Settlement Class,
  which date, unless otherwise set forth in the Plan, shall not be more than ninety (90) days after
  the Effective Date.

         1.1.96. “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

          1.1.97. “Insurance Rights” means all of the Debtors’ rights under their insurance policies,
  including any directors’ and officers’ policies, and under applicable law against their insurance
  carriers and any proceeds of such policies that the insurance carriers pay to the Debtors on or
  after December 31, 2018.

          1.1.98. “Intellectual Property” means without limitation all of the following: (i) all
  patents; (ii) all know-how, work product, trade secrets, inventions (whether patentable or
  otherwise), data, information, processes, techniques, procedures, compositions, devices,
  methods, formulas, protocols and information, whether patentable or not; (iii) all software,
  source code, object code, system diagrams and architecture, flow charts, algorithms and all other
  information technology; (iv) all works of authorship, copyrightable works, copyrights and
  applications, registrations and renewals; (v) all logos, trademarks, service marks, domain names,
  and all applications and registrations relating thereto; (vi) all other proprietary rights; (vii) all
  regulatory exclusivities, patent extensions, supplemental protection certificates or the like; and
  (viii) all copies and tangible embodiments of each and all of the foregoing utilized in the
  Debtors’ businesses. Notwithstanding the above, Intellectual Property shall not include the GPL,
  MobiLoans and PGL Property.

         1.1.99. “Intercompany Claim” means any Claim held by a Debtor against another Debtor.



                                                   9
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 15 of 66




         1.1.100.       “Intercompany Receivables” means all amounts due to any of the Debtors
  from their non-Debtor affiliates including, without limitation, (i) service payments due from
  Cortex, (ii) amounts due on the Cortex Note and (iii) amounts due from TF Holdings.

          1.1.101.       “Jora” means Jora Credit Holdings, LLC.

         1.1.102.       “Law” means any federal, state, local, or foreign law (including common
  law), statute, code, ordinance, rule, or regulation, in each case, that is validly adopted,
  promulgated, or issued by a governmental authority of competent jurisdiction.

          1.1.103.       “Lien” has the meaning set forth in section 101(37) of the Bankruptcy
  Code.

          1.1.104.       “Litigation Trust” means the trust established pursuant to Article V of this
  Plan.

          1.1.105.        “Litigation Trust Agreement” means that certain Litigation Trust
  Agreement, which shall be included in the Plan Supplement, governing the duties and scope of
  authority of the Litigation Trustee.

         1.1.106.        “Litigation Trust Initial Funding” means all remaining Cash in the Estates
  immediately after the funding of the Reserve Accounts and the payment of any other amounts
  required by the Plan, including pursuant to Article 4.6 of the Plan.

         1.1.107.        “Litigation Trust Oversight Board” means the board charged with
  overseeing the Litigation Trust and such other responsibilities as set forth in the Litigation Trust
  Agreement.

         1.1.108.         “Litigation Trustee” means the Honorable Russell F. Nelms, U.S.
  Bankruptcy Judge for the Northern District of Texas (ret.), and any successor trustee appointed
  pursuant to the Litigation Trust Agreement.

        1.1.109.      “Marlin Administrative Expense Claim” means an Allowed
  Administrative Expense Claim of Marlin & Associates Holding LLC against the Debtors in the
  amount of $50,000.

          1.1.110.       “MobiLoans” means MobiLoans, LLC.

          1.1.111.        “Mobiloans Note” means that certain Subordinated Term Note, dated May
  10, 2017, by MobiLoans in favor of GPLS with a face value of $6,795,000, and all directly
  related agreements, including that certain (a) Subordinated Loan Agreement, dated May 10,
  2017, by and between MobiLoans and GPLS, (b) Security Agreement, dated May 10, 2017 by
  and between MobiLoans and GPLS, which provides for a subordinated security interest in
  substantially all of, but only, the assets of MobiLoans, (c) Administrative Services Agreement,
  dated May 10, 2017, by and between GPLS and AHG Fund Investors, LLC, (d). Intercreditor
  Agreement, dated May 10, 2017, by and between GPLS and AHG Fund Investors, LLC, and (e)
  Subordination Agreement, dated May 10, 2017, by and between GPLS and the Senior Lender to
                                                  10
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19          Entered 04/22/19 20:18:20      Page 16 of 66




  such Subordination Agreement, and any payments received by or on behalf of GPLS on such
  MobiLoans Note after the filing of the Plan.

          1.1.112.      “Nationwide Class Counsel” means the consortium of the following firms
  representing the Nationwide Consumer Borrower Settlement Class: (i) Kelly & Guzzo, P.L.C.;
  (ii) Consumer Litigation Associates, P.C.; (iii) Lowenstein Sandler; and (iv) Tycko & Zavareei,
  LLP.

         1.1.113.        “Nationwide Consumer Borrower” means any Person, including their
  successors and assigns and Persons holding or exercising any relevant legal rights of such
  Person, who received an Eligible Tribal Loan. The term shall be synonymous with member,
  when referring to members of the Nationwide Consumer Borrower Settlement Class. For
  purposes of this Plan, each Nationwide Consumer Borrower shall be treated as a single member
  of the Nationwide Consumer Borrower Settlement Class but, for each Borrower who has not
  opted out, each Eligible Tribal Loan he or she received will be considered separately when
  making any distribution or providing any other benefit.

          1.1.114.        “Nationwide Consumer Borrower Settlement Class” means a class of
  Nationwide Consumer Borrowers certified for settlement purposes only, the makeup of which is
  set forth in the Preliminary Approval Order.

         1.1.115.       “Nationwide Consumer Borrower Settlement Class Representatives”
  means the representatives of the Nationwide Consumer Borrower Settlement Class appointed
  pursuant to the Preliminary Approval Order.

         1.1.116.       “Non-Released Parties” means the GPLS Parties, Elevate, Haynes,
  Haynes Investments, TCV, Sequoia, Rees, Stinson, Ginsberg, and any other Entity that is not
  defined herein as a Released Party.

          1.1.117.       “Non-Released/Non-Exculpated Parties” means the Non-Released Parties
  that are not Exculpated Parties.

         1.1.118.   “Opt-Out Consumer Borrower Claim” means any claim of a holder of a
  Consumer Borrower Claim who elects to opt out of the Nationwide Consumer Borrower
  Settlement Class.

        1.1.119.       “Other Priority Claim” means any unsecured claim entitled to priority in
  repayment pursuant to section 507 of the Bankruptcy Code that is not a Priority Tax Claim or
  Administrative Expense Claim.

         1.1.120.      “Other Secured Claim” means any Secured Claim other than a Secured
  Tax Claim or the Claims of the GPLS Parties.

         1.1.121.       “Pennsylvania” means the Commonwealth of Pennsylvania, which is the
  holder of the Pennsylvania Regulatory Claim, or its designees.


                                                11
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 17 of 66




        1.1.122.          “Pennsylvania Action” means Commonwealth of Pennsylvania v. Think
  Finance, Inc. et al., Case No. 2:14-cv-07139-JCJ (E.D. Pa.).

       1.1.123.      “Pennsylvania AG” means the Office of the Attorney General for the
  Commonwealth of Pennsylvania.

         1.1.124.     “Pennsylvania AG Administrative Expense Claim” means an Allowed
  Administrative Expense Claim of the Pennsylvania AG against the Debtors in the amount of
  $4,250,000.

         1.1.125.       “Pennsylvania Borrowers” means members of the Nationwide Consumer
  Borrower Settlement Class who resided in the Commonwealth of Pennsylvania at the time they
  obtained any Eligible Tribal Loans.

          1.1.126.      “Pennsylvania Regulatory Claim” means any Claim against the Debtors
  arising under, derived from, based on, or related to the Pennsylvania Action, including any and
  any Claims for contribution and indemnification.

         1.1.127.        “Pennsylvania Settlement” means the settlement of the Pennsylvania
  Regulatory Claim.

          1.1.128.        “Person” means any natural person, corporation, company, partnership,
  association, limited liability company, limited partnership, limited liability partnership, trust or
  other legal entity or organization.

          1.1.129.        “Petition Date” means the date on which each of the Debtors filed their
  petitions for relief commencing the Chapter 11 Cases.

        1.1.130.        “PII” means personal identifiable information provided by consumer
  borrowers to Tribal Lenders or to the Debtors prior to the Effective Date.

         1.1.131.        “Plain Green” means Plain Green, LLC.

         1.1.132.      “Plan” means this chapter 11 plan, as it may be altered, amended,
  modified, or supplemented from time to time in accordance with the terms hereof, including the
  Plan Supplement and all exhibits, supplements, appendices, and schedules.

          1.1.133.       “Plan Supplement” means any compilation of documents and forms of
  documents, agreements, schedules, and exhibits to the Plan, which shall be filed by the Debtors
  no later than five (5) business days before the voting deadline or such later date as may be
  approved by the Bankruptcy Court on notice to parties in interest, and additional documents filed
  with the Bankruptcy Court prior to the Effective Date as amendments to the Plan Supplement.
  The Plan Supplement includes, but is not limited to, the following: the Assumption Schedule and
  the Litigation Trust Agreement.

        1.1.134.      “Preliminary Approval Order” means the order entered by the Bankruptcy
  Court conditionally certifying the Nationwide Consumer Borrower Settlement Class for
                                             12
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 18 of 66




  settlement purposes and approving, among other things, the form and manner of notice to be
  served on members of the Nationwide Consumer Borrower Settlement Class.

         1.1.135.       “Priority Non-Tax Claim” means any Claim other than an Administrative
  Claim or a Priority Tax Claim entitled to priority in right of payment under section 507(a) of the
  Bankruptcy Code.

          1.1.136.        “Priority Tax Claim” means any Claim against a Debtor that is entitled to
  priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined
  irrespective of time limitations), including any related Claim for penalties.

         1.1.137.        “Pro Rata” means the proportion that an Allowed Claim in a particular
  Class bears to the aggregate amount of Allowed Claims in that Class.

         1.1.138.       “Professional” means a Person employed in the Chapter 11 Cases
  pursuant to a Final Order in accordance with sections 327 and 1103 of the Bankruptcy Code and
  to be compensated for services rendered prior to or on the Effective Date pursuant to sections
  327, 328, 329, 330, and 331 of the Bankruptcy Code.

         1.1.139.     “Professional Claim” means a Claim by a Professional seeking an award
  by the Bankruptcy Court of compensation for services rendered or reimbursement of expenses
  incurred through and including the Effective Date under sections 328, 330 or 331 of the
  Bankruptcy Code.

         1.1.140.      “Professional Fee Escrow” means an interest-bearing account funded by
  the Debtors with Cash on or before the Effective Date in an amount equal to the Professional Fee
  Estimate.

          1.1.141.       “Professional Fee Estimate” means the aggregate amount of Professional
  Claims and other unpaid fees and expenses Professionals estimate they have incurred or will
  incur in rendering services prior to and as of the Effective Date, and any post-Effective Date fees
  and expenses, which good faith estimates Professionals shall deliver to the Debtors as set forth in
  Article 2.2 herein and, in turn, the Debtors will utilize for purposes of establishing the
  Professional Fee Escrow.

          1.1.142.      “Proof of Claim” means a proof of Claim filed against any of the Debtors
  in the Chapter 11 Cases.

         1.1.143.       “Rees” means Kenneth Rees.

           1.1.144.        “Related Non-Debtor Parties” means, collectively, with respect to an
  entity, other than a Released Debtor Party, such entity’s current and former directors, managers,
  officers, equity holders (regardless of whether such interests are held directly or indirectly),
  affiliated investment funds or investment vehicles, predecessors, successors, assigns,
  subsidiaries, affiliates, managed accounts or funds, partners, limited partners, general partners,


                                                  13
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19             Entered 04/22/19 20:18:20        Page 19 of 66




  principals, members, management companies, investment managers, fund advisers, employees,
  advisory board members, financial advisors, accountants, investment bankers, and consultants.

          1.1.145.       “Released Debtor Parties” means, collectively: (a) each Debtor and
  Debtor-in-Possession; (b) current directors and officers of the Debtors as of or after the Petition
  Date, provided that if any director or officer is added after December 1, 2018, and before the
  Effective Date, such director or officer shall not be a Released Debtor Party until either (1) 21
  days after the Committee has been notified of such addition if the Committee does not object by
  such 21st day or (2) the Bankruptcy Court enters an order on an objection by the Committee that
  provides that the person should be a Released Debtor Party; (c) the Reorganized Debtors; (d) TF
  Holdings; (e) Cortex; (f) Jora; (g) TF Investment Services, LLC; (h) each of the subsidiaries of
  any of the entities identified in (c) – (g); and (i) former directors and officers of the Debtors, in
  their capacities as such, other than Ken Rees, provided, however, that any such former director
  or officer of the Debtors shall not be released for purposes of imposing any liability on any
  shareholder solely in their capacity as a shareholder or former shareholder.

         1.1.146.     “Released Parties” means, collectively, the Released Debtor Parties and
  the Released Non-Debtor Parties.

          1.1.147.        “Released Non-Debtor Parties” means, collectively, and in each case in its
  capacity as such: (a) Great Plains Lending, LLC; (b) Plain Green Lending, LLC; (c) Curry solely
  in connection with any Causes of Action related to Great Plains Lending, LLC, (d) each other
  Consenting Defendant; (e) each Consenting Stakeholder and counsel for each Consenting
  Plaintiff; (f) each current and former Affiliate of each Entity in clauses (a) through (e) of this
  definition; and (g) each Related Non-Debtor Party of each Entity in clauses (a) through (e) of this
  definition; provided, however, that no specifically identified Non-Released Party shall constitute
  a Released Non-Debtor Party.

          1.1.148.       “Releasing Parties” means, collectively, and in each case in its capacity as
  such: (a) each Consenting Defendant; (b) each Consenting Stakeholder; and (c) all holders of
  Claims; provided, however, members of the Nationwide Consumer Borrower Settlement Class
  are not Releasing Parties.

          1.1.149.       “Releases” means the releases and exculpation set forth in Article IX of
  this Plan.

        1.1.150.     “Reorganized Debtor” means one or more newly formed entities wholly
  owned by TF Holdings that are to receive on the Effective Date the Reorganized Debtor Assets.

          1.1.151.       “Reorganized Debtor Assets” means assets identified in Article 4.6 of this
  Plan.

         1.1.152.      “Reorganized Debtor Cash Distribution” means $5 million less the
  amount of Cash on hand with the Debtors on the Effective Date plus (i) any payments received
  by or on behalf of GPLS on the MobiLoans Note after the filing of this Plan, (ii) any payments
  received by or on behalf of the Debtors on the Haynes Note after the filing of this Plan and (iii)
                                                   14
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 20 of 66




  any proceeds of the Insurance Rights received by or on behalf of the Debtors after December 31,
  2018.

          1.1.153.      “Representative” means, with respect to any Person, any successor, assign,
  predecessor, subsidiary, affiliate, current or former officer or director, to the extent serving in
  such capacity at any point during the Chapter 11 Cases, principal, partner, limited partner,
  general partner, member, manager, management company, investment manager, employee,
  agent, attorney, advisor, investment banker, financial advisor, restructuring advisor, consultant,
  accountant or other Professional of such entity or any of the foregoing.

         1.1.154.        “Reserve Accounts” means, collectively, the Administrative and Priority
  Claims Reserve; (ii) the General Unsecured Claims Cash Pool; (iii) the Substantial Contribution
  Fund; and (iv) the Professional Fee Escrow.

          1.1.155.       “Restructuring” means the restructuring and reorganization to be
  effectuated by the Plan.

          1.1.156.      “Restructuring Transactions” means the transactions specified in Article
  4.2 of this Plan.

         1.1.157.       “Section 510(b) Claim” means any Claim against a Debtor subject to
  subordination under section 501(b) of the Bankruptcy Code.

         1.1.158.       “Secured Claim” means a Claim: (a) secured by a Lien on collateral to the
  extent of the value of such collateral, as determined in accordance with section 506(a) of the
  Bankruptcy Code or (b) subject to a valid right of setoff pursuant to section 553 of the
  Bankruptcy Code.

          1.1.159.     “Secured Tax Claim” means any Secured Claim that, absent its secured
  status, would be entitled to priority in right of payment under section 507(a)(8) of the
  Bankruptcy Code (determined irrespective of time limitations), including any related Secured
  Claim for penalties.

         1.1.160.      “Securities Act” means the Securities Act of 1933, as amended, 15
  U.S.C. §§ 77a–77aa or any similar federal, state, or local law.

          1.1.161.      “Security” has the meaning set forth in section 2(a)(1) of the Securities
  Act.

          1.1.162.      “Sequoia” means Sequoia Capital Operations, LLC, Sequoia Capital
  Franchise Partners, LP, Sequoia Capital IC, L.P., Sequoia Capital Entrepreneurs Annex Fund,
  L.P., Sequoia Capital Growth Fund III, L.P., Sequoia Capital Growth III Principals Fund, LLC,
  Sequoia Capital Franchise Fund, L.P., Sequoia Capital Growth Partners III L.P., SC IX.I
  Management, LLC, and SCGF III Management, LLC.

         1.1.163.      “Settling Parties” means the Debtors, the Consenting Stakeholders, and
  the Consenting Defendants.
                                              15
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 21 of 66




          1.1.164.       “Settling Tribal Lenders” shall mean the Tribal Lenders who have entered
  into separate settlement agreements with one or more Consenting Plaintiffs.

          1.1.165.     “Solicitation Agent” means American Legal Claims Services LLC, the
  notice, claims, and solicitation agent retained by the Debtors in the Chapter 11 Cases by
  Bankruptcy Court order.

         1.1.166.     “Stinson” means Mike Stinson, Linda Stinson, and the Stinson 2009
  Grantor Retained Annuity Trust.

         1.1.167.        “Subject Consumers” means those consumers who resided in one of the
  Subject States at the time of the formation of an installment loan agreement or a line of credit
  agreement.

           1.1.168.      “Subject States” means Arizona, Arkansas, Colorado, Connecticut,
  Illinois, Indiana, Kentucky, Massachusetts, Minnesota, Montana, New Hampshire, New Jersey,
  New Mexico, New York, North Carolina, Ohio, and South Dakota.

         1.1.169.      “Substantial Contribution Claims” means the Pennsylvania AG
  Administrative Expense Claim, the CFPB Administrative Expense Claim, the VA/FL/CA
  Counsel Administrative Expense Claim, the VT/NC Counsel Administrative Expense Claim, and
  the Marlin Administrative Expense Claim.

        1.1.170.       “Substantial Contribution Fund” means cash in an amount needed to fund
  payment of Substantial Contribution Claims.

       1.1.171.       “TCV” means Technology Crossover Ventures, TCV V L.P., TCV
  Member Fund, L.P., and Technology Crossover Management V LLC.

         1.1.172.        “TF Holdings” means TF Holdings, Inc.

         1.1.173.        “Tribal Lenders” means Great Plains, Plain Green and MobiLoans.

          1.1.174.       “Unclaimed Distribution” means (i) in respect of any Distribution under
  the Plan on account of an Allowed Claim to a holder, other than a member of the Nationwide
  Consumer Borrower Settlement Class, that has not: (a) accepted a particular Distribution or, in
  the case of Distributions made by check, negotiated such check; (b) given notice to the Litigation
  Trustee of an intent to accept a particular Distribution; (c) responded to the Litigation Trustee’s
  requests for information necessary to facilitate a particular Distribution; or (d) taken any other
  action necessary to facilitate such Distribution and (ii) in respect of Distributions under the Plan
  to members of the Nationwide Consumer Borrower Settlement Class, any funds remaining in the
  Litigation Trust as a result of distribution checks remaining uncashed by members of the
  Nationwide Consumer Borrower Settlement Class 120 days after issuance thereof.

          1.1.175.     “Unexpired Lease” means a lease of nonresidential real property to which
  one or more of the Debtors is a party that is subject to assumption or rejection under section 365
  of the Bankruptcy Code.
                                                  16
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19             Entered 04/22/19 20:18:20        Page 22 of 66




          1.1.176.       “Unimpaired” has the meaning set forth in section 1124 of the Bankruptcy
  Code.

         1.1.177.        “VA/FL/CA Counsel Administrative Expense Claim” means an Allowed
  Administrative Expense Claim of counsel for the putative class action representatives asserting
  Consumer Borrower Claims on behalf of putative classes of individuals in Virginia, Florida and
  California against the Debtors in the amount of $4,250,000.

         1.1.178.       “Victory Park Adversary Proceeding Causes of Action” means all Claims
  and Causes of Action of the Debtors that are the subject of the adversary proceeding Think
  Finance, LLC, et al. v. Victory Park Capital Advisors, LLC, et al., Adv. Pro. No. 17-03106-hdh
  (Bankr. N.D. Tex.).

         1.1.179.      “VT/NC Counsel Administrative Expense Claim” means an Allowed
  Administrative Expense Claim of counsel for the putative class action representatives asserting
  Consumer Borrower Claims on behalf of a putative nationwide class of individuals against the
  Debtors in the amount of $4,250,000.

    1.2     Rules of Interpretation

           For purposes of the Plan: (a) in the appropriate context, each term, whether stated in the
  singular or the plural, shall include both the singular and the plural, and pronouns stated in the
  masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter
  gender; (b) unless otherwise specified, any reference herein to a contract, lease, instrument,
  release, indenture, or other agreement or document being in a particular form or on particular
  terms and conditions means that such document shall be substantially in such form or
  substantially on such terms and conditions; (c) unless otherwise specified, any reference herein
  to an existing document, schedule, or exhibit, shall mean such document, schedule, or exhibit, as
  it may have been or may be amended, modified, or supplemented; (d) unless otherwise specified,
  all references herein to “Articles” and “Sections” are references to Articles and Sections,
  respectively, hereof or hereto; (e) the words “herein,” “hereof,” and “hereto” refer to the Plan in
  its entirety rather than to any particular portion of the Plan; (f) captions and headings to Articles
  and Sections are inserted for convenience of reference only and are not intended to be a part of or
  to affect the interpretation of the Plan; (g) unless otherwise specified herein, the rules of
  construction set forth in section 102 of the Bankruptcy Code shall apply; (h) any term used in
  capitalized form herein that is not otherwise defined but that is used in the Bankruptcy Code or
  the Bankruptcy Rules shall have the meaning assigned to such term in the Bankruptcy Code or
  the Bankruptcy Rules, as applicable; (i) references to docket numbers of documents filed in the
  Chapter 11 Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF
  system; (j) references to “Proofs of Claim,” “Holders of Claims,” “Disputed Claims,” and the
  like shall include “Proofs of Interest,” “Holders of Interests,” “Disputed Interests,” and the like
  as applicable; (k) references to “shareholders,” “directors,” and/or “officers” shall also include
  “members” and/or “managers,” as applicable, as such terms are defined under the applicable
  state limited liability company laws; and (l) any immaterial effectuating provisions may be
  interpreted by the Debtors or the Reorganized Debtors in such a manner that is consistent with

                                                   17
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19           Entered 04/22/19 20:18:20       Page 23 of 66




  the overall purpose and intent of the Plan all without further notice to or action, order, or
  approval of the Bankruptcy Court or any other Entity.

    1.3       Computation of Time

            Bankruptcy Rule 9006(a) applies in computing any period of time prescribed or allowed
  herein.

    1.4       Governing Law

         Except to the extent the Bankruptcy Code or Bankruptcy Rules apply, and subject to the
  provisions of any contract, lease, instrument, release, indenture, or other agreement or document
  entered into expressly in connection herewith, the rights and obligations arising hereunder shall
  be governed by, and construed and enforced in accordance with, the laws of the State of Texas,
  without giving effect to conflict of laws principles.

    1.5       Reference to Monetary Figures

        All references in the Plan to monetary figures refer to currency of the United States of
  America, unless otherwise expressly provided.

    1.6       Controlling Document

         In the event of an inconsistency between the Plan and the Disclosure Statement, the terms
  of the Plan shall control. In the event of an inconsistency between the Plan and the Plan
  Supplement, the terms of the Plan shall control. In the event of any inconsistency between the
  Plan and the Confirmation Order, the Confirmation Order shall control.

                                            ARTICLE II

                          ADMINISTRATIVE AND PRIORITY CLAIMS

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
  including Professional Claims, and Priority Tax Claims have not been classified and thus are
  excluded from the Classes of Claims set forth in Article III.

    2.1       Administrative Claims

          Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the
  Debtors, or the Litigation Trustee on or after the Effective Date, each holder of an Allowed
  Administrative Claim (other than holders of Professional Claims and Claims for fees and
  expenses pursuant to section 1930 of chapter 123 of title 28 of the United States Code) will
  receive in full and final satisfaction of its Administrative Claim an amount of Cash from the
  Administrative and Priority Claim Reserve equal to the amount of such Allowed Administrative
  Claim either: (a) if an Administrative Claim is Allowed on or prior to the Effective Date, on the
  Effective Date or as soon as reasonably practicable thereafter (or, if not then due, when such
  Allowed Administrative Claim is due or as soon as reasonably practicable thereafter); (b) if such
                                                  18
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 24 of 66




  Administrative Claim is not Allowed as of the Effective Date, no later than 30 days after the date
  on which an order Allowing such Administrative Claim becomes a Final Order, or as soon as
  reasonably practicable thereafter; (c) if such Allowed Administrative Claim is based on liabilities
  incurred by the Debtors in the ordinary course of their business after the Petition Date in
  accordance with the terms and conditions of the particular transaction giving rise to such
  Allowed Administrative Claim without any further action by the holders of such Allowed
  Administrative Claim; (d) at such time and upon such terms as may be agreed upon by such
  holder and the Debtors or the Litigation Trustee, as applicable, in consultation with the
  Consenting Stakeholders; or (e) at such time and upon such terms as set forth in an order of the
  Bankruptcy Court.

          All requests for allowance and payment of an Administrative Claim, other than
  Professional Claims and the Substantial Contribution Claims, must be filed with the Bankruptcy
  Court and served on counsel for the Debtors or the Reorganized Debtors, as applicable, or the
  Litigation Trustee on or after the Effective Date, by no later than the Administrative Claims Bar
  Date. In the event that any party to an Administrative Claim on or before the Administrative
  Claims Objection Deadline, the Bankruptcy Court shall determine the allowed amount of such
  Administrative Claim.

    2.2     Professional Claims

          All requests for payment of Professional Claims for services rendered and reimbursement
  of expenses incurred prior to the Effective Date must be filed and served in accordance with the
  Compensation Procedures approved by the Bankruptcy Court no later than 45 days after the
  Effective Date. The Bankruptcy Court shall determine the Allowed amounts of such
  Professional Claims after notice and a hearing in accordance with the procedures established by
  the Bankruptcy Code. Allowed Professional Claims for services rendered prior to the Effective
  Date shall be paid in Cash in the amount the Bankruptcy Court allows from the Professional Fee
  Escrow, which shall be held in trust for the Professionals and funded with Cash equal to the
  Professional Fee Estimate on or before the Effective Date. Claims for any post-Effective Date
  services by Professionals shall be submitted to the Litigation Trustee and paid in the ordinary
  course, but in no event later than fourteen (14) days after their submission. Professionals shall
  deliver to the Debtors their estimates for purposes of computing the Professional Fee Estimate no
  later than five Business Days prior to the anticipated Effective Date. For the avoidance of doubt,
  no such estimate shall be deemed to limit the amount of the fees and expenses that are the subject
  of a Professional’s final request for payment of Professional Claims filed with the Bankruptcy
  Court. If a Professional does not provide an estimate, the Debtors may estimate the unpaid fees
  and expenses of such Professional. Any funds remaining in the Professional Fee Escrow after all
  Professional Claims have been paid will be deposited into the Litigation Trust for use in
  accordance with this Plan.

         From and after the Effective Date, any requirement that Professionals comply with
  sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation
  for services rendered after such date shall terminate. For the avoidance of doubt, the
  Reorganized Debtors and the Litigation Trustee may employ and pay any professionals in the
  ordinary course of business without any further notice to or action, order, or approval of the
                                               19
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19             Entered 04/22/19 20:18:20        Page 25 of 66




  Bankruptcy Court. Any professionals employed by the Litigation Trustee shall be paid from the
  funds in or generated by the Litigation Trust and not from the Professional Fee Escrow.

    2.3        Priority Tax Claims

          Each holder of an Allowed Priority Tax Claim due and payable on or before the Effective
  Date shall receive on the Effective Date payment in Cash from the Administrative and Priority
  Claim Reserve in an amount equal to the amount of such Allowed Priority Tax Claim or, as
  determined by the Debtors in consultation with the Consenting Stakeholders, regular installment
  payments from the Litigation Trustee of a total value, as of the Effective Date, equal to the
  amount of the Allowed Priority Tax Claim as provided in section 1129(a)(9)(c) of the
  Bankruptcy Code. To the extent any Allowed Priority Tax Claim is not due and owing on the
  Effective Date, such Claim shall be paid in full in Cash from the Administrative and Priority
  Claim Reserve in accordance with the terms of any agreement between the Debtors or the
  Litigation Trustee, as applicable, and the holder of such Claim, or as may be due and payable
  under applicable non-bankruptcy law, or in the ordinary course of business.

                                              ARTICLE III

    CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

    3.1        Classification of Claims and Interests

          This Plan constitutes one Plan proposed by consolidated Think Finance, LLC and each
  Claim filed or to be filed against any Debtor shall be deemed a single claim filed only against the
  consolidated Think Finance, LLC. Except for the Claims addressed in Article II, all Claims and
  Equity Interests are classified in the Classes set forth below in accordance with section 1122 of
  the Bankruptcy Code. A Claim or an Equity Interest is classified in a particular Class only to the
  extent that the Claim or Equity Interest qualifies within the description of that Class and is
  classified in other Classes to the extent that any portion of the Claim or Equity Interest qualifies
  within the description of such other Classes. A Claim or an Equity Interest also is classified in a
  particular Class for the purpose of receiving Distributions under the Plan only to the extent that
  such Claim or Equity Interest is an Allowed Claim or Equity Interest in that Class and has not
  been paid, released, or otherwise satisfied prior to the Effective Date.

           Below is a chart assigning each Class a number for purposes of identifying each separate
  Class.

      Class         Claim or Equity Interest             Status                 Voting Rights
           1        Priority Non-Tax Claims              Unimpaired             Deemed to Accept

           2        Other Secured Claims                 Unimpaired             Deemed to Accept

           3        GPLS Claims                          Impaired               Entitled to Vote

           4        General Unsecured Claims             Impaired               Entitled to Vote
                                                  20
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19              Entered 04/22/19 20:18:20         Page 26 of 66




          5          Consumer Borrower Claims              Impaired              Entitled to Vote

          6          Pennsylvania Regulatory Claim         Impaired              Entitled to Vote

          7          CFPB Regulatory Claim                 Impaired              Entitled to Vote

          8          Equity Interests                      Impaired              Entitled to Vote

    3.2         Treatment of Classes of Claims and Equity Interests

         Except to the extent that the Debtors, or the Litigation Trustee on or after the Effective
  Date, and a holder of an Allowed Claim, as applicable, agree to a less favorable treatment, such
  holder shall receive under the Plan the treatment described below in full and final satisfaction,
  settlement, release, and discharge of and in exchange for such holder’s Allowed Claim. Unless
  otherwise indicated, the holder of an Allowed Claim, as applicable, shall receive such treatment
  on the Effective Date or as soon as reasonably practicable thereafter.

          (a)       Class 1 — Priority Non-Tax Claims

                    (1)    Classification: Class 1 consists of any Priority Non-Tax Claims against
                           any Debtor.

                    (2)    Treatment: Each holder of an Allowed Class 1 Claim shall receive Cash
                           from the Administrative and Priority Claim Reserve in an amount equal to
                           such Allowed Class 1 Claim.

                    (3)    Voting: Class 1 is Unimpaired. Holders of Allowed Class 1 Claims are
                           conclusively presumed to have accepted the Plan under section 1126(f) of
                           the Bankruptcy Code. Holders of Allowed Class 1 Claims are not entitled
                           to vote to accept or reject the Plan.

          (b)       Class 2 — Other Secured Claims

                    (1)    Classification: Class 2 consists of any Other Secured Claims against any
                           Debtor.

                    (2)    Treatment: Each holder of an Allowed Class 2 Claim shall receive, as the
                           Debtors determine in consultation with the Consenting Stakeholders:

                           A.      payment in full in Cash of its Allowed Class 2 Claim, including
                                   any accrued and unpaid interest, fees, and expenses as may be
                                   required to be paid;

                           B.      the collateral securing its Allowed Class 2 Claim; or



                                                    21
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19      Entered 04/22/19 20:18:20       Page 27 of 66




                    C.     such other treatment rendering its Allowed Class 2 Claim
                           Unimpaired in accordance with section 1124 of the Bankruptcy
                           Code.

              (3)   Voting: Class 2 is Unimpaired. Holders of Allowed Class 2 Claims are
                    conclusively presumed to have accepted the Plan under section 1126(f) of
                    the Bankruptcy Code. Holders of Allowed Class 2 Claims are not entitled
                    to vote to accept or reject the Plan.

        (c)   Class 3 — GPLS Claims

              (1)   Classification: Class 3 consists of the GPLS Claims asserted against the
                    Debtors.

              (2)   Treatment: Each Holder of an Allowed Class 3 Claim shall receive such
                    amount as agreed to by the Debtors, the GPLS Parties and the Committee,
                    or as determined by an order of the Bankruptcy Court.

              (3)   Voting: Class 3 is Impaired. Holders of Allowed Class 3 Claims are
                    entitled to vote to accept or reject the Plan, unless otherwise determined
                    by an order of the Bankruptcy Court.

        (d)   Class 4 — General Unsecured Claims

              (1)   Classification: Class 4 consists of any General Unsecured Claims and any
                    Opt-Out Consumer Borrower Claims against any Debtor.

              (2)   Treatment: Each holder of an Allowed Class 4 Claim shall receive a cash
                    Distribution equal to its pro rata share of the General Unsecured Claims
                    Cash Pool.

              (3)   Voting: Class 4 is Impaired. Holders of Allowed Class 4 Claims are
                    entitled to vote to accept or reject the Plan.

        (e)   Class 5 — Consumer Borrower Claims

              (1)   Classification: Class 5 consists of a single class claim of the Nationwide
                    Consumer Borrower Settlement Class.

              (2)   Treatment: The Consumer Borrower Settlement Class Claim shall be
                    treated in accordance with the Section 3.6 of this Plan.

              (3)   Voting: Class 5 is Impaired. The Nationwide Consumer Borrower
                    Settlement Class Representatives are entitled to submit a single vote to
                    accept or reject the Plan on behalf of the Nationwide Consumer Borrower
                    Settlement Class.

                                            22
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19         Entered 04/22/19 20:18:20          Page 28 of 66




        (f)   Class 6 – Pennsylvania Regulatory Claim

              (1)    Classification: Class 6 consists of a single claim of Pennsylvania.

              (2)    Treatment: In full satisfaction of the Pennsylvania Regulatory Claim, the
                     Pennsylvania AG shall be allowed a Claim in an unliquidated amount,
                     temporarily for voting purposes in accordance with Bankruptcy Rule
                     3018(a), but shall not receive any Cash Distribution under the Plan on
                     account of the Pennsylvania Regulatory Claim. All proofs of claim filed
                     by the Pennsylvania AG shall be resolved and satisfied for all purposes
                     pursuant to (i) the treatment for Pennsylvania Borrowers who are members
                     of the Nationwide Consumer Borrower Settlement Class; (ii) the
                     allowance of the Pennsylvania AG Administrative Expense Claim; and
                     (iii) the Class Action Injunction and Other Relief concerning
                     Pennsylvania.

              (3)    Voting: Class 6 is Impaired. The Pennsylvania AG is entitled to vote to
                     accept or reject the Plan.

        (g)   Class 7 – CFPB Regulatory Claim

              (1)    Classification: Class 7 consists of a single claim of the CFPB.

              (2)    Treatment: In full satisfaction of the CFPB Regulatory Claim, the CFPB
                     shall be allowed a Claim in an unliquidated amount, temporarily for voting
                     purposes in accordance with Bankruptcy Rule 3018(a), but shall not
                     receive any Cash Distribution under the Plan on account of the CFPB
                     Regulatory Claim. All proofs of claim filed by the CFPB shall be resolved
                     and satisfied for all purposes pursuant to (i) the treatment for Subject
                     Consumers who are members of the Nationwide Consumer Borrower
                     Settlement Class; (ii) the allowance of the CFPB Administrative Expense
                     Claim and (iii) the relief provided in the CFPB Consent Order.

              (3)    Voting: Class 7 is Impaired. The CFPB is entitled to vote to accept or
                     reject the Plan.

        (h)   Class 8 – Equity Interests

              (1)    Classification: Class 8 consists of the Equity Interests.

              (2)    Treatment: Holders of the Equity Interests shall have their Equity
                     Interests cancelled on the Effective Date and shall receive all equity
                     interests in the Reorganized Debtors.

              (3)    Voting: Class 8 is Impaired. Holders of the Equity Interests are entitled to
                     vote to accept or reject the Plan.

                                               23
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19           Entered 04/22/19 20:18:20        Page 29 of 66




    3.3     Special Provision Governing Unimpaired Claims

         Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
  the Debtors, the Reorganized Debtors or the Litigation Trustee regarding any Unimpaired Claim,
  including all rights regarding legal and equitable defenses to or setoffs or recoupments against
  any such Unimpaired Claim.

    3.4     Elimination of Vacant Classes

          Any Class of Claims or Equity Interests that does not have a holder of an Allowed Claim
  or Allowed Equity Interest or a Claim or Equity Interest temporarily Allowed by the Bankruptcy
  Court as of the date of the Confirmation Hearing shall be deemed eliminated from the Plan for
  purposes of voting to accept or reject the Plan and for purposes of determining acceptance or
  rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

    3.5     Voting Classes; Presumed Acceptance by Non-Voting Classes

         If a Class contains Claims eligible to vote and no holders of Claims eligible to vote in
  such Class vote to accept or reject the Plan, the Debtors shall request the Bankruptcy Court to
  deem the Plan accepted by the holders of such Claims in such Class.

    3.6     Nationwide Consumer Borrower Settlement Class

          The Nationwide Consumer Borrower Settlement Class shall be made up of all
  Nationwide Consumer Borrowers, excluding those Nationwide Consumer Borrowers who
  effectively opt out of the Nationwide Consumer Borrower Settlement Class. The Nationwide
  Consumer Borrower Settlement Class Claim shall be allowed in an unliquidated amount,
  provided that the amount allowed for distribution purposes shall be deemed to be greater than the
  amount ultimately available for Distributions to members of the Nationwide Consumer Borrower
  Settlement Class, including without limitation any amount available for such distributions based
  on recoveries on Estate Causes of Action by the Litigation Trustee, provided, further, that such
  allowed class claim shall include, without limitation, a liquidated allowed claim in the amount of
  Distributions that are actually made to members of the Nationwide Consumer Borrower
  Settlement Class. Distributions to members of the Nationwide Consumer Borrower Settlement
  Class shall be governed by the Plan and the Litigation Trust Agreement. Nationwide Class
  Counsel shall coordinate with counsel to the Pennsylvania AG in connection with any notices
  provided and distributions made to Pennsylvania Borrowers, which notices and distributions
  from the Litigation Trust shall be subject to approval by the Bankruptcy Court.

          Distributions to members of the Nationwide Consumer Borrower Settlement Class shall
  be allocated as follows:

           o      Tier 1: the following states: Arizona, Arkansas, Colorado, Connecticut, Idaho,
  Illinois, Indiana, Kansas, Kentucky, Massachusetts, Minnesota, Montana, New Hampshire, New
  Jersey, New Mexico, New York, North Carolina, Pennsylvania, Ohio, South Dakota, Vermont,
  Virginia, and Wisconsin. Tier 1 shall receive 70% of the Litigation Trust Proceeds (the “Tier 1

                                                 24
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 30 of 66




  Allocation”), in addition to injunctive and other relief in the form of the Class Action Injunctive
  and Other Relief; and

          o      Tier 2: the following states: Alabama, Alaska, California, Delaware, Florida,
  Georgia, Hawaii, Iowa, Louisiana, Maine, Maryland, Michigan, Mississippi, Missouri, Nebraska,
  North Dakota, Oklahoma, Oregon, Rhode Island, South Carolina, Tennessee, Texas,
  Washington, West Virginia, Washington D.C., and Wyoming. Tier 2 shall receive 30% of the
  Litigation Trust Proceeds (the “Tier 2 Allocation”), in addition to injunctive and other relief in
  the form of the Class Action Injunctive and Other Relief.

          o       Tier 3: states other than Tier 1 states and Tier 2 states. Tier 3 shall not receive
  any of the Litigation Trust Proceeds, but shall benefit from the Class Action Injunctive and Other
  Relief, and shall include the states of Nevada and Utah.

          Each member of the Nationwide Consumer Borrower Settlement Class in a Tier 1 state
  shall receive a pro-rata distribution of the Tier 1 Allocation calculated based on the total amount
  paid by such Class member on Eligible Tribal Loans as reflected on the applicable Tribal
  Lender’s books and records available to the Debtors, the GPLS Parties and/or the Settling Tribal
  Lenders, provided that the Pennsylvania Borrowers also may receive a portion of the other
  amounts paid to the Pennsylvania AG as part of the Settlement (the “Pennsylvania Borrower
  Additional Amounts”).

          Each member of the Nationwide Consumer Borrower Settlement Class in a Tier 2 state
  shall receive a pro-rata distribution of the Tier 2 Allocation calculated based upon the total
  amount of interest paid by such Class member on Eligible Tribal Loans, as reflected on the
  applicable Tribal Lender’s books and records available to the Debtors, the GPLS Parties and/or
  the Settling Tribal Lenders, over the usury limit in such state applicable to unsecured installment
  loans issued by lenders subject to such state’s laws in a similar dollar amount as the Eligible
  Tribal Loans.

          Members of the Nationwide Consumer Borrower Settlement Class in a Tier 3 state shall
  not receive any monetary distribution.

          Notwithstanding anything in this Plan or the Confirmation Order, Distributions from the
  Litigation Trust to individual members of the Nationwide Consumer Borrower Settlement Class
  shall not exceed the amount each of those consumers paid in excess of principal on his or her
  Eligible Tribal Loans.

          The aggregate amount of all allocations for Pennsylvania Borrowers shall be paid to the
  Pennsylvania AG. Subject to supervision of the Bankruptcy Court and so long as consistent with
  all orders of the Bankruptcy Court, the Pennsylvania AG may act as the paying agent for all
  allocations for Pennsylvania Borrowers and for all Pennsylvania Borrower Additional Amounts,
  and the Pennsylvania AG may determine, in the Pennsylvania AG’s sole discretion, all matters
  relating to (a) the timing of distributions to Pennsylvania Borrowers and (b) the distribution of
  the Pennsylvania Borrower Additional Amounts.

                                                  25
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19           Entered 04/22/19 20:18:20        Page 31 of 66




          No other claims of any members of the Nationwide Consumer Borrower Settlement Class
  shall be allowed for distribution purposes. Noting in this Plan shall limit any rights of the
  Litigation Trustee pursuant to 11 U.S.C. § 502(c). The allowance for distribution purposes of the
  Nationwide Consumer Borrower Settlement Class Claim is not intended to and shall not limit or
  adversely impact, nor enhance or favorably impact, in any way whatsoever Causes of Action of
  members or potential members of the Nationwide Consumer Borrower Settlement Class against
  Non-Released/Non-Exculpated Parties.

         As set forth more fully in the Litigation Trust Agreement and/or Preliminary Approval
  Order, the Nationwide Consumer Borrower Settlement Class shall be represented by the
  following firms:

                       Kelly & Guzzo, P.L.C.;
                       Consumer Litigation Associates, P.C;
                       Lowenstein Sandler; and
                       Tycko & Zavareei, LLP

  The following firms shall serve on an advisory committee:
                       Kellett & Bartholow, PLLC;
                       Berman Tabacco; and
                       Gravel & Shea PC

                                           ARTICLE IV

                     PROVISIONS FOR IMPLEMENTATION OF THE PLAN

    4.1     Substantive Consolidation

          This Plan contemplates, and is predicated upon, the entry of an order, which may be the
  Confirmation Order, substantively consolidating the Estates and the Chapter 11 Cases for
  administrative convenience and for purposes of implementing this Plan. Accordingly, on the
  Effective Date: (i) all Intercompany Claims and Equity Interests held by, between and among the
  Debtors shall be deemed eliminated, (ii) all assets and liabilities of the Debtors shall be merged
  or treated as if they were merged with the assets and liabilities of Think Finance, LLC, (iii) any
  obligation of a Debtor and all guarantees thereof by one or more of the other Debtors shall be
  deemed to be one obligation of Think Finance, LLC, and (iv) each Claim filed or to be filed
  against any Debtor shall be deemed filed only against the consolidated Think Finance, LLC, and
  shall be deemed a single Claim against and a single obligation of the consolidated Think
  Finance, LLC. On the Effective Date, in accordance with the terms of the Plan, all Claims based
  upon co-obligations or guarantees of collection, payment, or performance made by the Debtors
  as to the obligations of another Debtor shall be merged into a single obligation of Think Finance,
  LLC, and otherwise shall be released and of no further force and effect.

         Substantive consolidation shall not, and shall not be deemed to, prejudice any of (i) the
  Estate Causes of Action, which shall survive for the benefit of the Debtors and their Estates and,
                                                 26
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19             Entered 04/22/19 20:18:20        Page 32 of 66




  upon the Effective Date, for the benefit of the Litigation Trust and its beneficiaries; or (ii) the
  available defenses to the Estate Causes of Action.

    4.2     Restructuring Transactions

          On the Effective Date, the Debtors shall implement the Restructuring Transactions. The
  actions to implement the Restructuring Transactions may include: (a) the execution and delivery
  of appropriate agreements or other documents for the dissolution of the Debtors and the creation
  of the Reorganized Debtors; (b) the execution and delivery of appropriate instruments of transfer,
  assignment, assumption, or delegation of any asset, property, interest, or right consistent with the
  terms of the Plan; (c) the filing of appropriate certificates or articles of incorporation,
  reincorporation, merger, consolidation, conversion, amalgamation, arrangement, continuance, or
  dissolution pursuant to applicable state law; (d) creation of the Litigation Trust; and (e) all other
  actions that the Debtors determine to be necessary or appropriate and consistent with the Plan
  and Confirmation Order, including making filings or recordings that may be required by
  applicable law in connection with the Plan.

    4.3     Consumer Litigation Settlement

          The Plan is intended to implement the Consumer Litigation Settlement described in this
  Plan and the Disclosure Statement. Unless otherwise set forth in the Plan, pursuant to section
  1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
  classification, Distributions, releases, and other benefits provided under the Plan, on the
  Effective Date, the provisions of the Plan and the Consumer Litigation Settlement shall
  constitute a good-faith compromise and settlement of all Claims and Equity Interests. In the
  event that, for any reason, the Confirmation Order is not entered or the Effective Date does not
  occur, the Debtors reserve all of their rights with respect to any and all disputes resolved and
  settled under the Plan and Consumer Litigation Settlement. The entry of the Confirmation Order
  shall constitute the Bankruptcy Court’s approval of each of the compromises and settlements
  embodied in the Plan and the Consumer Litigation Settlement, and the Bankruptcy Court’s
  findings shall constitute its determination that such compromises and settlements are in the best
  interests of the Debtors, their estates, creditors, and other parties-in-interest, and are fair,
  equitable, and within the range of reasonableness. The Plan and the Confirmation Order shall
  have res judicata, collateral estoppel, and estoppel (judicial, equitable, or otherwise) effect with
  respect to all matters provided for, or resolved pursuant to, the Plan and the Confirmation Order,
  including, without limitation, the release, injunction, exculpation, discharge, and compromise
  provisions contained in the Plan and the Confirmation Order.

    4.4     Corporate Action

          Upon the Effective Date, the Debtors shall be authorized to implement the Restructuring
  Transactions, including to transfer the Reorganized Debtors’ Assets to the Reorganized Debtors,
  without any requirement of further action by the members, officers, or managers of the Debtors
  or any further notice to or action, order, or approval of the Bankruptcy Court. Upon the
  Effective Date, all actions contemplated by the Plan shall be deemed authorized and approved in
  all respects, including the implementation of the Restructuring Transactions. On or (as
                                                   27
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 33 of 66




  applicable) before the Effective Date, the appropriate officers of the Debtors shall be authorized
  and (as applicable) directed to issue, execute, and deliver the agreements, documents, securities,
  and instruments contemplated by the Plan (or necessary or desirable to effect the transactions
  contemplated by the Plan) in the name of and on behalf of the Debtors, including any and all
  other agreements, documents, securities, and instruments relating to the foregoing. The
  authorizations and approvals contemplated by this Article 4.4 shall be effective notwithstanding
  any requirements under non-bankruptcy law.

    4.5     Dissolution of the Debtors

          As soon as reasonably practicable following the Effective Date or such later date as may
  be necessary to facilitate execution, submission and court approval of the CFPB Consent Order,
  the Debtors or Reorganized Debtors, as applicable, shall file a notice of dissolution of the
  Debtors with the Bankruptcy Court, upon which filing the Debtors shall be deemed dissolved for
  all purposes in accordance with applicable state and local law without any further action, plan of
  dissolution, notice or application with any state or local division required on the part of the
  Debtors or the Debtors’ officers, managers or members, and all remaining officers, managers, or
  managing members, shall be dismissed without any further action required on the part of any
  such Debtor, the officers of such Debtor, or the members of such Debtor, provided that foregoing
  shall not restrict the Reorganized Debtors from entering into agreements for the continued
  employment of employees of the Debtors.

    4.6     The Reorganized Debtor Assets

         On the Effective Date, or as soon as reasonably practicable thereafter, the following
  property of the Estate shall be transferred to and/or vest in the Reorganized Debtors: (i) the
  Reorganized Debtor Cash Distribution, which shall be paid to the Reorganized Debtors by the
  Escrow Agent on the Effective Date, or as soon as reasonably practicable thereafter; (ii) the
  MobiLoans Note; (iii) the Haynes Note; (iv) the Intercompany Receivables; (v) the Intellectual
  Property, FF&E, and employee-related assets (including business and employee contracts, leases
  and related matters, etc.), including assumed Executory Contracts (including employee contracts
  and leases), provided that the Reorganized Debtors shall be solely responsible for payment of
  any Cure to be paid in connection with any assumed Executory Contracts and leases; and (vi) the
  Insurance Rights.

    4.7     Funding and Administration of Reserve Accounts

          On the Effective Date, all remaining Escrow Funds and any remaining GPLS Funds shall
  vest in the Estate and shall be transferred to the Litigation Trust and shall be utilized, among
  other purposes set forth in the Plan, to fund the Reserve Accounts in accordance with this Article
  4.7 of the Plan. All Cash remaining in the Estates immediately after funding the Reserve
  Accounts and the payment of any other amounts required by this Plan, including the Reorganized
  Debtor Cash Distribution pursuant to Article 4.6 of the Plan, shall vest in, and be transferred to,
  the Litigation Trust.


                                                  28
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19             Entered 04/22/19 20:18:20      Page 34 of 66




         (a)     The Administrative and Priority Claims Reserve

          On the Effective Date, the Administrative and Priority Claims Reserve shall be
  established and funded in the amount of the aggregate Administrative and Priority Claims
  Estimate. Subject to the terms of the Plan, the Litigation Trustee shall pay each Allowed
  Administrative Claim as provided for in Article 2.1 of this Plan. In the event that excess Cash
  remains in the Administrative and Priority Claims Reserve after payment of all Allowed
  Administrative and Priority Claims, or at such time as the Cash in the Administrative and
  Priority Claims Reserve exceeds the Face Amount of the unpaid Administrative and Priority
  Claims, such Cash shall be transferred to the Litigation Trust for distribution in accordance with
  this Plan and the Litigation Trust Agreement.

         (b)     The General Unsecured Claims Cash Pool

          On the Effective Date, or as soon as reasonably practicable thereafter, the General
  Unsecured Claims Cash Pool shall be established and funded. Subject to the terms of the Plan,
  the Litigation Trustee or its designee shall distribute the Cash in the General Unsecured Claims
  Cash Pool pro rata to holders of Allowed Class 4 Claims. The Litigation Trustee shall establish,
  fund and administer the Disputed General Unsecured Claims Reserve in accordance this Plan
  from the Cash deposited into the General Unsecured Claims Cash Pool. In the unlikely event
  that the amount in the General Unsecured Claims Cash Pool exceeds the allowed amount of
  General Unsecured Claims, then such excess funds shall be transferred to the Litigation Trust for
  distribution in accordance with this Plan and the Litigation Trust Agreement.

         (c)     The Substantial Contribution Fund

         On the Effective Date, or as soon as reasonably practicable thereafter, the Substantial
  Contribution Fund shall be established and funded in the amount of $12,550,007.00. Subject to
  the terms of the Plan, the Litigation Trustee shall distribute the Cash in the Substantial
  Contribution Fund to holders of the Substantial Contribution Claims.

         (d)     The Professional Fee Escrow

          On or before the Effective Date, the Professional Fee Escrow shall be established and
  funded by the Debtors in Cash in the amount of the aggregate Professional Fee Estimate. Each
  Professional Claim shall be paid from the Professional Fee Escrow as provided for in Article 2.2
  of this Plan. In the event that excess Cash remains in the Professional Fee Escrow after payment
  of all Allowed Professional Fee Claims, such Cash shall be deposited into the Litigation Trust for
  distribution in accordance with this Plan and the Litigation Trust Agreement.

         (e)     The Litigation Trust Initial Funding

          On the Effective Date, or as soon as reasonably practicable thereafter, after the
  establishment and funding of the Reserve Accounts and payment of any other amounts required
  by the Plan, including payment of the Reorganized Debtor Cash Distribution pursuant to Article


                                                 29
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 35 of 66




  4.6 of the Plan, the Litigation Trust Initial Funding shall be deposited into an account owned and
  controlled by the Litigation Trustee.

    4.8     Approval of Class Action Settlement

          The Plan incorporates and implements the terms and conditions of the Litigation Trust
  Agreement and constitutes and shall be deemed to be a motion for final approval of the
  Nationwide Consumer Borrower Settlement Class by the Bankruptcy Court pursuant to
  Bankruptcy Rule 9019(a) for purposes of voting on and receiving distributions under the Plan.
  Upon confirmation of the Plan, (i) each member of the Nationwide Consumer Borrower
  Settlement Class shall be entitled to receive Distributions in accordance with the Litigation Trust
  Agreement and/or Preliminary Approval Order and (ii) all proofs of claim asserting Consumer
  Borrower Claims other than the single claim of the Nationwide Consumer Borrower Settlement
  Class, other than those timely filed Allowed Opt-Out Consumer Borrower Claims, shall be
  disallowed and/or expunged; provided, however, that the allowance of the class proof of claim
  on these terms shall not inure to the benefit of any one individual holder of a Consumer
  Borrower Claim. The Plan shall constitute a motion (i) pursuant to section 502 of the
  Bankruptcy Code to allow for distribution purposes the class proofs of claim filed by the
  Nationwide Consumer Borrower Class Representatives and (ii) pursuant to Rule 3007 of the
  Bankruptcy Rules, to disallow and expunge all other Consumer Borrower Claims (other than
  Allowed Opt-Out Consumer Borrower Claims), including those filed as putative class claims on
  behalf of Consumer Borrowers of any state.

    4.9     Consenting Defendants’ Cash Contribution

           On the Effective Date, or as soon as reasonably practicable thereafter, each Consenting
  Defendant shall pay to the Litigation Trust an amount in Cash equal to its respective share of the
  Consenting Defendants’ Cash Contribution. For the avoidance of doubt, the Consenting
  Defendants’ Cash Contributions shall not constitute or be deemed (i) any admission of
  wrongdoing or illegality or any alleged capacity of the Debtors as lenders on any of the Eligible
  Tribal Loans or (ii) a concession by the Consumer Borrowers that the alleged wrongdoing or
  illegality did not occur.

    4.10    Books and Records

          The Reorganized Debtors shall receive possession of and the right to use and maintain the
  original of all of Debtors’ books and records. For the avoidance of doubt, the Litigation Trustee
  shall have full reasonable access to all such books and records for the purpose of investigating
  and pursuing the Estate Causes of Action, and the Litigation Trustee shall be deemed to share
  with the Reorganized Debtors in any attorney-client privilege, work product doctrine, or other
  privilege or immunity attaching to any such books and records necessary for investigating and
  pursuing the Estate Causes of Action, provided, however, that such sharing does not waive any
  such privilege or immunity.

         On the Effective Date, or as soon as reasonably practicable thereafter, (i) the Litigation
  Trustee shall receive a copy of the Debtors’ books and records held by any litigation vendor, at
                                                  30
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 36 of 66




  the expense of the Litigation Trust, in a form and manner whereby it is commercially and
  technologically reasonable to obtain such copy; and (ii) if it becomes necessary for the
  Reorganized Debtors to incur significant internal or external costs in connection with providing
  access to the Debtors’ books and records to the Litigation Trustee, then the Reorganized Debtors
  and the Litigation Trustee shall enter into a reasonable shared services agreement governing the
  reimbursement of such costs. If the Reorganized Debtors and the Litigation Trustee do not reach
  an agreement on the terms of such shared services agreement, then either the Reorganized
  Debtors or the Litigation Trustee may seek an order from the Bankruptcy Court establishing
  reasonable terms for such shared services. If the Litigation Trustee reasonably determines that
  the expense of such access and use of such books and records is greater than the expense of fully
  duplicating them, then the Litigation Trustee may elect to obtain a copy at the expense of the
  Litigation Trust.

            For the avoidance of doubt, the Litigation Trustee shall not be permitted to waive any
  privilege with respect to the Debtors’ books and records, or disclose to any third-parties any
  confidential PII, or any trade secrets or other confidential business information related to (a)
  shareholders except in connection with pursuing an Estate Cause of Action, (b) financial
  information, statements, or records of the Debtors except in connection with pursuing an Estate
  Cause of Action, (c) typical confidential employee information, (d) risk analysis products and
  methods (such as models, data and know how), (e) marketing services, strategies and
  methodologies, and (f) the technology platforms, systems, products and all other Intellectual
  Property, including without limitation software development and programs and related
  documentation, except for the fact of the occurrence of any transfer of such technology prior to
  the Petition Date related to an Estate Cause of Action, contained in such books and records
  without the consent of the Reorganized Debtors or in accordance with the following procedure:
  (i) the Litigation Trustee shall provide written notice to the Reorganized Debtors of the
  Litigation Trustee’s intent to waive privilege and/or disclose information, which notice shall,
  among other things, identify the information at issue and the proposed use of such information;
  (ii) the Reorganized Debtors shall have five (5) business days after such notice is received to
  notify the Litigation Trustee that the Reorganized Debtors object to such disclosure or waiver;
  (iii) if the Reorganized Debtors timely object in writing, then the Reorganized Debtors and the
  Litigation Trustee shall meet and confer about such information and proposed use during the
  three (3) business days that follow the Reorganized Debtors’ notification of the Litigation
  Trustee of the objection; (iv) if the parties do not reach an agreement, the Reorganized Debtors
  shall have until five (5) business days after the meet and confer concludes to file a pleading with
  the Bankruptcy Court seeking an order restricting such privilege waiver or disclosure; and (v)
  until such pleading is resolved by agreement of the Reorganized Debtors and the Litigation
  Trustee or order of the Bankruptcy Court, the Litigation Trustee shall not waive such privilege or
  disclose such information. In ruling on such a pleading, the Bankruptcy Court may consider and
  weigh governing law as to privilege, confidentiality, and/or trade secrets, as well as the possible
  or intended use of such information and the interests of the Reorganized Debtors concerning
  such disclosure or waiver.

        As of and after the Effective Date, to the extent the Reorganized Debtors receive a valid
  subpoena requesting documents produced by the Debtors in the Pending Litigation or in the

                                                  31
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19              Entered 04/22/19 20:18:20         Page 37 of 66




  Bankruptcy Case, the Reorganized Debtors shall agree that such previously produced documents
  shall be deemed produced under such valid subpoena as long as there is a valid protective order
  in place in the applicable litigation that provides equivalent protections to the Reorganized
  Debtors, including without limitation notice to the Reorganized Debtors, as those provided to the
  Debtors under the applicable protective order in the Pending Litigation or the Bankruptcy Case.

         Notwithstanding anything else in the Plan with respect to the GPL, MobiLoans and PGL
  Property, the Reorganized Debtors may retain the original of any data regarding any consumer
  borrowers owned by the Settling Tribal Lenders and maintained or otherwise held by the Debtors
  for or on behalf of the Settling Tribal Lenders, provided that the mutually acceptable shared
  services agreement with the Litigation Trustee shall address the Litigation Trustee’s access to
  such data.

    4.11    Section 1145 Exemption

          The offer, issuance, and distribution of any Equity Interests in the Reorganized Debtors,
  any other Successor Entity or newly-formed entity shall be exempt (except with respect to an
  entity that is an “underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy
  Code), pursuant to section 1145 of the Bankruptcy Code, without further act or action, from
  registration under (i) the Securities Act, and all rules and regulations promulgated thereunder and
  (ii) any state or local law requiring registration for the offer, issuance, or distribution of
  securities. Each of the foregoing securities (a) is not a “restricted security” as defined in Rule
  144(a)(3) under the Securities Act, and (b) is freely tradable and transferable by any initial
  recipient thereof that (i) at the time of transfer, is not an “affiliate” (as defined in Rule 144(a)(1)
  under the Securities Act) of the issuer of such securities and has not been such an “affiliate”
  within 90 days of such transfer, and (ii) is not an entity that is an “underwriter” as defined in
  subsection (b) of section 1145 of the Bankruptcy Code.

         To the extent beneficial interests in the Litigation Trust are deemed to be “securities” as
  defined in section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy Code, and
  applicable state securities laws, the exemption provisions of section 1145 of the Bankruptcy
  Code shall apply to such beneficial interests.

    4.12    Exemption from Certain Taxes and Fees

          To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers
  (whether from a Debtor to a Reorganized Debtor or to any other Person) of property under the
  Plan or pursuant to: (a) the issuance, distribution, transfer, or exchange of any debt, equity
  security, or other interest in the Debtors or the Reorganized Debtors; (b) the creation,
  modification, consolidation, termination, refinancing, and/or recording of any mortgage, deed of
  trust, or other security interest, or the securing of additional indebtedness by such or other
  means; (c) the making, assignment, or recording of any lease or sublease; or (d) the making,
  delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in
  connection with, the Plan, including any deeds, bills of sale, assignments, or other instrument of
  transfer executed in connection with any transaction arising out of, contemplated by, or in any
  way related to the Plan, shall not be subject to any document recording tax, stamp tax,
                                                    32
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19             Entered 04/22/19 20:18:20        Page 38 of 66




  conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage
  recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or recording
  fee, or other similar tax or governmental assessment, and upon entry of the Confirmation Order,
  the appropriate state or local governmental officials or agents shall forego the collection of any
  such tax or governmental assessment and accept for filing and recordation any of the foregoing
  instruments or other documents without the payment of any such tax, recordation fee, or
  governmental assessment. All filing or recording officers (or any other Person with authority
  over any of the foregoing), wherever located and by whomever appointed, shall comply with the
  requirements of section 1146(c) of the Bankruptcy Code, shall forego the collection of any such
  tax or governmental assessment, and shall accept for filing and recordation any of the foregoing
  instruments or other documents without the payment of any such tax or governmental
  assessment.

    4.13    Class Action Injunctive and Other Relief

         As of the Effective Date, although the Debtors deny that they committed any wrongdoing
  and the Debtors deny that they own or were lenders on any of the Eligible Tribal Loans, as part
  of the agreement to resolve the disputes among the Settling Parties pursuant to this Plan, the
  following injunctive and other relief shall take effect:
                  while denying that they committed any wrongdoing and denying that they own or
  were lenders on any of the Eligible Tribal Loans, to the greatest extent permitted under
  applicable law, upon the agreement of the relevant Tribal Lenders or other owners of the loans,
  the Debtors shall consent to the unpaid principal, interest and fees of the Eligible Tribal Loans to
  members of the Nationwide Consumer Borrower Settlement Class being voided and adjusted to a
  zero balance. To the greatest extent permitted under applicable law, upon the agreement of the
  relevant Tribal Lenders or other owners of the loans, the Debtors consent to the notification of
  members of the Nationwide Consumer Borrower Settlement Class affected by the foregoing
  sentence that their Eligible Tribal Loans have been voided and adjusted to a zero balance (any
  costs of notification shall be funded from the Litigation Trust, and such notice may be made in
  the initial notice made to the Nationwide Consumer Borrower Settlement Class by a description
  as to the effect of any final approval);
                  while denying that they committed any wrongdoing, denying that they own or
  were lenders on any of the Eligible Tribal Loans, and denying that they were a furnisher to any
  consumer reporting agencies for any Eligible Tribal Loans, as long as Nationwide Class Counsel
  has provided the Debtors with acceptable evidence that the Settling Tribal Lenders agree to the
  deletion of such tradelines, the Debtors shall not object to a motion filed by the Consenting
  Plaintiffs for the entry of an Order requiring the deletion of all tradelines for any Eligible Tribal
  Loan from all consumer reporting agencies, except for Eligible Tribal Loans associated with a
  Tribal Lender that has not agreed to this removal;
                to the extent of their current knowledge, and solely for the purpose of effectuating
  the Class Action Injunctive and Other Relief, the Debtors, or if the Debtors have not provided
  such information prior to the Effective Date then the Litigation Trustee, shall provide on a
  confidential basis to Kelly Guzzo, P.L.C. and Consumer Litigation Associates, P.C. a list of all
  Eligible Tribal Loans that have been sold or transferred to any third party, and the list will
                                                   33
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 39 of 66




  identify the loan numbers, the Tribal Lenders, the dates of sale, and the identity of such third
  parties, provided that any PII contained in such information shall be subject to the PII Prohibited
  Use/Protective Order Provisions;
                upon the vesting of the Reorganized Debtor Assets in the Reorganized Debtors
  and the creation and vesting of assets in the Litigation Trust in accordance with this Plan, the
  Debtors shall no longer conduct business;
                the Reorganized Debtors (i) shall not use the PII provided by members of the
  Nationwide Consumer Borrower Settlement Class to the Tribal Lenders or to the Debtors (a) to
  market to such members or (b) to assess the value of marketing to such members; and (ii) except
  as expressly contemplated by the Plan, shall not sell or transfer to any other Entity the PII
  provided by members of the Nationwide Consumer Borrower Settlement Class to the Tribal
  Lenders or to the Debtors for such Entity to use the PII to market to such members; and
          For the avoidance of doubt, (i) the Class Action Injunctive and Other Relief shall not
  constitute or be deemed any admission of wrongdoing or illegality or any alleged capacity of the
  Debtors as lenders on any of the Eligible Tribal Loans and (ii) nothing in this Plan, including,
  without limitation, the releases granted by the Nationwide Consumer Borrower Settlement Class,
  shall be contingent upon the Tribal Lenders’ agreement to all, or any portion of, the Class Action
  Injunctive and Other Relief, except that the express contingencies identified above concerning
  Tribal Lenders’ consent or agreement must occur prior to the Debtors (a) agreeing to Eligible
  Tribal Loans being voided and adjusted to a zero balance, and related notices or (b) consenting to
  the deletion of certain tradelines.

    4.14    Pennsylvania Settlement

          On, or as soon as reasonably practicable after, the Effective Date, the Pennsylvania AG
  shall seek and obtain all orders necessary to settle, with the entry of a Rule 54(b) separate final
  judgment, all claims in the Pennsylvania Litigation against the Debtors. The Debtors and the
  Pennsylvania AG agree that one of such orders shall include injunction language that is
  substantively the same as the Class Action Injunctive and Other Relief or as otherwise agreed by
  the Pennsylvania AG and the Debtors, provided that such injunction language shall only address
  conduct concerning Pennsylvania residents and shall not address conduct concerning residents of
  other states or commonwealths.
         For the avoidance of doubt, the Pennsylvania AG Settlement shall not constitute or be
  deemed (i) any admission of wrongdoing or illegality or any alleged capacity of the Debtors as
  lenders on any of the Eligible Tribal Loans, or (ii) a concession by the Pennsylvania AG that the
  alleged wrongdoing or illegality did not occur.
          It is understood and acknowledged by the Settling Parties that subject to the court in the
  Pennsylvania Litigation staying the Pennsylvania Litigation against the Debtors and the
  Consenting Defendants, the Pennsylvania AG may continue the Pennsylvania Litigation against
  the remaining defendants (the GPLS Parties, Kenneth Rees and National Credit Adjusters, LLC)
  without limitation and that any judgment, proceeds from such judgment, or settlement with such
  remaining defendants are the sole property of the Pennsylvania AG for distribution pursuant to
  further orders of the court in the Pennsylvania Litigation.
                                                  34
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 40 of 66




    4.15    CFPB Settlement

          Within 60 days after the Effective Date, or at such other time as mutually agreed upon
  prior to the Effective Date by the Debtors and the CFPB, the CFPB and the Debtors will each
  provide final approval for filing of a joint motion with the Montana court presiding over the
  CFPB Litigation seeking entry of a consent order in the form attached to the Disclosure
  Statement as Exhibit D (the “CFPB Consent Order”). The CFPB shall then file the joint motion
  and CFPB Consent Order and shall seek and obtain all other orders necessary to settle the CFPB
  Litigation and to dismiss the CFPB Litigation in accordance with the Plan and the CFPB Consent
  Order. For the avoidance of doubt, the CFPB Settlement is made in compromise of disputed
  claims. The CFPB Settlement does not constitute the withdrawal of the Debtors’ denials and
  defenses in the CFPB Litigation or an admission by the Debtors of any facts or liability or
  wrongdoing, including, but not limited to, any liability or wrongdoing with respect to any
  allegations that were or could have been raised in the CFPB Litigation. The CFPB Settlement
  also does not constitute an admission by the CFPB that any claim is not well-founded, and
  nothing in this Plan should be construed as, or deemed to constitute, approval, sanction, or
  authorization by the CFPB of any of the Debtors’ actions or business practices.

    4.16    Subordination

         The allowance, classification, and treatment of all Claims and Equity Interests under the
  Plan shall conform to and be consistent with the respective contractual, legal, and equitable
  subordination rights of such Claims and Equity Interests, and the Plan shall recognize and
  implement any such rights. Pursuant to section 510 of the Bankruptcy Code, except where
  otherwise provided herein, the Debtors or the Litigation Trustee on or after the Effective Date
  reserve the right to seek to re-classify any Allowed Claim or Equity Interest in accordance with
  any contractual, legal, or equitable subordination relating thereto.

    4.17    Cancellation of Notes, Instruments, Certificates, and Other Documents

          On the Effective Date, except to the extent otherwise provided herein, all notes,
  instruments, Certificates, and other documents evidencing Claims against the Debtors shall be
  canceled and the obligations of the Debtors or the Reorganized Debtors thereunder or in any way
  related thereto shall be discharged; provided, however, that notwithstanding Confirmation or the
  occurrence of the Effective Date, any credit document or agreement that governs the rights of the
  holder of a Claim shall continue in effect solely for purposes of (a) allowing holders of Allowed
  Claims to receive Distributions under the Plan and (b) allowing and preserving the rights of the
  Litigation Trustee, as applicable, to make Distributions on account of Allowed Claims as
  provided herein.

    4.18    Effectuating Documents; Further Transactions

         On and after the Effective Date, the Debtors or the Reorganized Debtors, as applicable,
  and the officers and members of the boards of directors and managers thereof, are authorized to
  and may issue, execute, deliver, file, or record such contracts, Securities, instruments, releases,
  and other agreements or documents and take such actions as may be necessary or appropriate to
                                                  35
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 41 of 66




  effectuate, implement, and further evidence the terms and conditions of the Plan without the need
  for any approvals, authorizations, or consents except for those expressly required under the Plan.

    4.19    Incentive Plans and Employee and Retiree Benefits

          Except as otherwise provided herein, on and after the Effective Date, subject to any Final
  Order and, without limiting the authority provided under the Debtors’ respective articles of
  organization, bylaws and other formation and constituent documents, the Reorganized Debtors
  shall be authorized to: (a) amend, adopt, assume and/or honor in the ordinary course of business,
  any contracts, agreements, policies, programs, and plans, in accordance with their respective
  terms, for, among other things, compensation, including any incentive plans, health care benefits,
  disability benefits, deferred compensation benefits, savings, severance benefits (except with
  respect to any employee whose employment agreement is rejected on or prior to the Effective
  Date), retirement benefits, welfare benefits, workers’ compensation insurance, and accidental
  death and dismemberment insurance for the officers, and employees of any of the Debtors who
  served in such capacity from and after the Petition Date; and (b) honor, in the ordinary course of
  business, Claims of employees employed as of the Effective Date for accrued vacation time
  arising prior to the Petition Date and not otherwise paid pursuant to a Bankruptcy Court order.
  Notwithstanding the foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from
  and after the Effective Date, all retiree benefits (as such term is defined in section 1114 of the
  Bankruptcy Code), if any, shall continue to be paid in accordance with applicable law.

                                            ARTICLE V

                                    THE LITIGATION TRUST

    5.1     Establishment of the Litigation Trust

          The Litigation Trust shall be established and shall become effective on the Effective
  Date. The Litigation Trust shall be governed and administered in accordance with this Plan and
  the Litigation Trust Agreement.

    5.2     Transfer of Assets to the Litigation Trust

         On the Effective Date, any and all assets and property of the Estates not transferred to the
  Reorganized Debtors pursuant to Article 4.6 of the Plan or otherwise addressed in this Plan shall
  be transferred to the Litigation Trust and administered by the Litigation Trustee in accordance
  with the terms of the Plan and the Litigation Trust Agreement, including, but not limited to, the
  Estate Causes of Action, the Victory Park Adversary Proceeding Causes of Action, refunds,
  deposits, remnant assets, the General Unsecured Claims Cash Pool, any remaining funds in the
  Professional Fee Escrow following the payment of all Allowed Professional Claims and the
  Debtors’ interests in GPLS.

         On or before the Effective Date, GPLS shall assign all interest in and rights to the Great
  Plains Reserve Amount to the Estates, minus $1,000,000.00 to be held back to facilitate the
  wind-down of Great Plains and attorneys’ fees approved by the court pursuant to the settlement

                                                  36
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 42 of 66




  reached in Gibbs v. Great Plains, et al. On the Effective Date, the Estates’ interest in the Great
  Plains Reserve shall be transferred to and vest in the Litigation Trust for administration by the
  Litigation Trustee in accordance with the terms of the Plan and the Litigation Trust Agreement.

    5.3     Litigation Trust Funding

          On the Effective Date, or on such other date as is set forth in the Litigation Trust
  Agreement, the Litigation Trust shall be established and receive the Litigation Trust Initial
  Funding. Additionally, any net proceeds of the Estate Causes of Action received subsequent to
  the Effective Date shall be deposited into the Litigation Trust for distribution in accordance with
  this Plan and the Litigation Trust Agreement. For the avoidance of doubt, funding of the
  Litigation Trust shall not constitute or be deemed (i) any admission of wrongdoing or illegality
  or any alleged capacity of the Debtors as lenders on any of the Eligible Tribal Loans or (ii) a
  concession by Consumer Borrowers that the alleged wrongdoing or illegality did not occur.

    5.4     Estate Causes of Action

          Pursuant to section 1123(b)(3) of the Bankruptcy Code, the Estate Causes of Action shall
  be transferred by the Debtors (and deemed transferred) to the Litigation Trust free and clear of
  all Claims, Liens, charges, encumbrances, and rights and interests, without the need for any
  Entity to take any further action or obtain any approval and the Litigation Trust shall be
  authorized as the representative of the Estates to pursue the Estate Causes of Action. In
  accordance with section 1123(b) of the Bankruptcy Code, the Litigation Trustee may enforce all
  rights to commence and pursue, as appropriate, any and all Estate Causes of Action, and the
  Litigation Trustee’s right to commence, prosecute, or settle any such Estate Causes of Action
  shall be preserved notwithstanding entry of the Confirmation Order or the occurrence of the
  Effective Date.

    5.5     Litigation Trust Distributions

          The Litigation Trustee shall liquidate the Estate Causes of Action and distribute any
  proceeds therefrom in accordance with this Plan and the Litigation Trust Agreement. The
  Litigation Trustee also shall administer the Unsecured Claims Cash Pool and make distributions
  to Allowed General Unsecured Claims in accordance with this Plan.

    5.6     Duration of Trust

          The Litigation Trust shall have an initial term of five (5) years; provided, however, if
  warranted by the facts and circumstances, and subject to the approval of the Bankruptcy Court,
  upon a finding that an extension of the term of the Litigation Trust is necessary to accomplish the
  purpose of the Litigation Trust, the Litigation Trustee shall be authorized to extend the Litigation
  Trust for six (6) months or longer provided that such extension is approved by the Bankruptcy
  Court within (6) months of the beginning of the extended term. The Litigation Trust may be
  terminated earlier than its scheduled termination if (a) the Bankruptcy Court has entered a Final
  Order closing all of the Chapter 11 Cases pursuant to section 350(a) of the Bankruptcy Code or
  (b) the Litigation Trustee has administered all of the Estate Causes of Action and performed all
                                                  37
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19             Entered 04/22/19 20:18:20        Page 43 of 66




  other duties required by this Plan and the Litigation Trust Agreement. As soon as practicable
  after the liquidation or abandonment of all Estate Causes of Action, the Litigation Trustee shall
  seek entry of a Final Order closing the remaining Chapter 11 Cases pursuant to section 350(a) of
  the Bankruptcy Code.

    5.7     Litigation Trust Oversight Board

          On the Effective Date, the Litigation Trust Oversight Board shall be appointed. The
  Litigation Trust Oversight Board shall include representatives of each of the Consenting
  Plaintiffs other than the CFPB. The members of the Litigation Trust Oversight Board shall not
  receive any additional compensation on account of serving in such capacity. The Litigation
  Trust Oversight Board shall have the duties set out in the Litigation Trust Agreement and this
  Plan including, without limitation, the right to seek a replacement for the Litigation Trustee on or
  after the Effective Date in accordance with the Litigation Trustee’s retention agreement and the
  terms of the Litigation Trust Agreement.

    5.8     Appointment of Litigation Trustee

          The Litigation Trustee shall serve as the trustee for the Litigation Trust. The appointment
  of the Litigation Trustee shall be effective as of the Effective Date. Following the Effective Date
  and in the event of the resignation or removal, liquidation, dissolution, death, or incapacity of the
  Litigation Trustee, the Litigation Trust Oversight Board shall appoint a replacement Litigation
  Trustee and who, without any further act, shall become fully vested with all of the rights, powers,
  duties, and obligations of the predecessor Litigation Trustee. The Litigation Trustee shall be
  compensated and reimbursed for reasonable costs and expenses as set forth in, and in accordance
  with, the Litigation Trust Agreement. The Litigation Trustee shall have the powers and duties
  set forth in this Plan and in the Litigation Trust Agreement.

    5.9     Indemnification and Exculpation

          The Litigation Trustee, and the Litigation Trustee’s agents and professionals, shall not be
  liable for actions taken or omitted in its capacity as, or on behalf of, the Litigation Trust, except
  those acts arising out of its own willful misconduct or gross negligence, and shall be entitled to
  indemnification and reimbursement for fees and expenses in defending any and all of its actions
  or inactions in its capacity as, or on behalf of, the Litigation Trust, except for any actions or
  inactions involving willful misconduct or gross negligence.                Any indemnification or
  reimbursement claim of the Litigation Trustee, or any other party entitled to indemnification or
  reimbursement under this subsection) shall be satisfied from the Litigation Trust.

    5.10    Transfer of GPL, MobiLoans and PGL Property

          The Reorganized Debtors shall reasonably cooperate, if needed, in efforts by the Settling
  Tribal Lenders to cause the GPL, MobiLoans and PGL Property to be transferred to the
  Litigation Trust in accordance with separate settlement agreements that may be reached with the
  Settling Tribal Lenders; provided, however, nothing herein shall require the Reorganized
  Debtors to incur expenses to so cooperate without provision being made for reasonable
                                                   38
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19              Entered 04/22/19 20:18:20         Page 44 of 66




  reimbursement, including actual internal and external costs, for such cooperation to be paid to
  the Reorganized Debtors from the Litigation Trust.

                                             ARTICLE VI

          TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

    6.1     Assumption and Rejection of Executory Contracts and Unexpired Leases

          Unless an Executory Contract or Unexpired Lease (i) is expressly identified on the
  Assumption Schedule; (ii) has been previously assumed by the Debtors by Final Order or has
  been assumed by the Debtors by order of the Bankruptcy Court as of the Effective Date, which
  order becomes a Final Order after the Effective Date; (iii) is the subject of a motion to assume
  pending as of the Effective Date; or (iv) is otherwise assumed pursuant to the terms herein, each
  Executory Contract and Unexpired Lease shall be deemed rejected, without the need for any
  further notice to or action, order, or approval of the Bankruptcy Court, as of the Effective Date
  under section 365 of the Bankruptcy Code. The Confirmation Order will constitute an order of
  the Bankruptcy Court approving the rejection of all such Executory Contracts and Unexpired
  Leases.

          Except as otherwise provided herein or agreed to by the Debtors and the applicable
  counterparty, each assumed and assigned Executory Contract or Unexpired Lease shall include
  all modifications, amendments, supplements, restatements, or other agreements related thereto,
  and all rights related thereto, if any, including all easements, licenses, permits, rights, privileges,
  immunities, options, rights of first refusal, and any other interests. Modifications, amendments,
  supplements, and restatements to prepetition Executory Contracts and Unexpired Leases that
  have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the
  prepetition nature of the Executory Contract or Unexpired Lease or the validity, priority, or
  amount of any Claims that may arise in connection therewith.

         If a Claim arises from the rejection of any Executory Contract or Unexpired Lease
  pursuant to this Plan, such Claim shall be barred and unenforceable against the Debtors,
  Reorganized Debtors, the Litigation Trust, or their property unless a proof of claim asserting
  such Claim is filed with the Bankruptcy Court or the Solicitation Agent and served upon the
  Debtors within thirty (30) days after the Effective Date. Unless otherwise ordered by the
  Bankruptcy Court, any such rejection damages Claims shall be treated as General Unsecured
  Claims under the Plan.

    6.2     Insurance Policies

          All of the Debtors’ insurance policies and any agreements, documents, or instruments
  relating thereto, are treated as and deemed to be Executory Contracts under the Plan.
  Notwithstanding anything herein to the contrary, as of the Effective Date, the Debtors shall
  assume (and assign to the Reorganized Debtor if necessary to continue the insurance policies in
  full force) all of the Debtors’ insurance policies and any agreements, documents, or instruments
  relating thereto. Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
                                                    39
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 45 of 66




  approval of the Debtor’s foregoing assumption (and assignment, if necessary) of each of the
  insurance policies. For the avoidance of doubt, nothing in this provision shall impair the
  Debtors’ right to the proceeds of the Insurance Rights.

   6.3    Cure of Defaults and Objections to Cure and Assumption

           The Reorganized Debtors shall be solely responsible for paying Cures, if any, on the
  Effective Date, as soon as practicable thereafter, or such other date that the Debtors or
  Reorganized Debtors, as applicable, and the counterparty agree. Unless otherwise agreed upon
  in writing by the parties to the applicable Executory Contract or Unexpired Lease, all requests
  for payment of Cure that differ from the amounts paid or proposed to be paid to a counterparty
  must be served on counsel to the Debtors on or before the Cure Objection Deadline. Any such
  request that is not timely filed shall be disallowed and forever barred, estopped, and enjoined
  from assertion, and shall not be enforceable against any Reorganized Debtor, without the need
  for any objection by the Reorganized Debtors or any other party in interest or any further notice
  to or action, order, or approval of the Bankruptcy Court. Any Cure shall be deemed fully
  satisfied, released, and discharged upon payment of the Cure; provided, however, that nothing
  herein shall prevent the Reorganized Debtors from paying any Cure despite the failure of the
  relevant counterparty to file such request for payment of such Cure. The Reorganized Debtors
  also may settle any Cure without any further notice to or action, order, or approval of the
  Bankruptcy Court. In addition, any objection to the assumption of an Executory Contract or
  Unexpired Lease under the Plan must be filed with the Bankruptcy Court by the Cure Objection
  Deadline. Any such objection will be scheduled to be heard by the Bankruptcy Court at the
  Debtors’ or Reorganized Debtors’, as applicable, first scheduled omnibus hearing for which such
  objection is timely filed. Any counterparty to an Executory Contract or Unexpired Lease that
  fails to timely object to the proposed assumption of any Executory Contract or Unexpired Lease
  will be deemed to have consented to such assumption.

         If there is a dispute regarding Cure, the ability of the Reorganized Debtors to provide
  “adequate assurance of future performance” within the meaning of section 365 of the Bankruptcy
  Code, or any other matter pertaining to assumption and assignment, then payment of Cure shall
  occur as soon as reasonably practicable after entry of a Final Order resolving such dispute,
  approving such assumption and assignment, or as may be agreed upon by the Debtors, or the
  Reorganized Debtors, as applicable, and the counterparty to the Executory Contract or Unexpired
  Lease.

           Assumption and assignment of any Executory Contract or Unexpired Lease pursuant to
  the Plan or otherwise and the payment of any Cures shall result in the full release and satisfaction
  of Claims or defaults, whether monetary or nonmonetary, including defaults of provisions
  restricting the change in control or ownership interest composition or other bankruptcy-related
  defaults, arising under any assumed and assigned Executory Contract or Unexpired Lease at any
  time prior to the Effective Date. Any and all Proofs of Claim based upon Executory Contracts or
  Unexpired Leases that have been assumed and assigned in the Chapter 11 Cases, including
  pursuant to the Confirmation Order, shall be deemed disallowed and expunged as of the
  Effective Date without the need for any objection thereto or any further notice to or action, order,
  or approval of the Bankruptcy Court.
                                                  40
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 46 of 66




    6.4     Contracts and Leases Entered Into After the Petition Date

         Contracts and leases entered into after the Petition Date by any Debtor and any Executory
  Contracts and Unexpired Leases assumed and assigned by any Debtor may be performed by the
  applicable Reorganized Debtor in the ordinary course of business.

    6.5     Reservation of Rights

          Nothing contained in the Plan or the Plan Supplement shall constitute an admission by
  the Debtors or any other party that any such contract or lease is in fact an Executory Contract or
  Unexpired Lease or that any Reorganized Debtor has any liability thereunder. If there is a
  dispute regarding whether a contract or lease is or was executory or unexpired at the time of
  assumption, the Debtors or the Reorganized Debtors, as applicable, shall have forty-five (45)
  days following entry of a Final Order resolving such dispute to determine whether to assume,
  assign or reject the related contract or lease, if applicable.

                                           ARTICLE VII

                         PROVISIONS GOVERNING DISTRIBUTIONS

    7.1     Distributions on Account of Claims Allowed as of the Effective Date

        (a)   Distributions to Holders of Allowed Claims Other than Members of the
  Nationwide Consumer Borrower Settlement Class

          Except as otherwise provided herein, a Final Order, or as otherwise agreed to by the
  Debtors or the Litigation Trustee on or after the Effective Date, as the case may be, and the
  Holder of the applicable Claim or Equity Interest, on the Initial Distribution Date, the Litigation
  Trustee shall make Distributions under the Plan on account of Claims Allowed on or before the
  Effective Date, subject to the rights of the Litigation Trustee, as applicable, to object to Claims;
  provided, however, that (1) the Reorganized Debtors shall be responsible for payment of any
  Cure in accordance with Article 6.3, and (2) Allowed Priority Tax Claims shall be paid in
  accordance with Article 2.3. To the extent any Allowed Priority Tax Claim is not due and owing
  on the Effective Date, such Claim shall be paid in full in Cash in accordance with the terms of
  any agreement between the Debtors or the Litigation Trustee, as applicable, and the holder of
  such Claim or as may be due and payable under applicable non-bankruptcy law or, at the
  Litigation Trustee’s election, through regular installment payments of a total value, as of the
  Effective Date, equal to the amount of the Allowed Priority Tax Claim as provided in section
  1129(a)(9)(c) of the Bankruptcy Code.

          (b)    Distributions to Members of the Nationwide Consumer Borrower Settlement
  Class

        The Class Administrator shall make Distributions to members of the Nationwide
  Consumer Borrower Settlement Class in accordance with the Plan and Litigation Trust
  Agreement. The Debtors shall not prosecute settle, sell, transfer, assign, waive or release any of

                                                  41
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 47 of 66




  the Estate Causes of Action, all of which are preserved for and will be transferred to the
  Litigation Trust, provided, however, that this limitation does not apply to (i) the prosecution of
  Estate Causes of Action against the GPLS Parties or (ii) the settlement of Estate Causes of
  Action against the GPLS Parties to the extent such settlement is otherwise consistent with this
  Plan and the Committee and Nationwide Class Counsel support such settlement.

          To the extent not provided by the Debtors prior to the Effective Date, the Litigation
  Trustee shall provide on a confidential basis sufficient information to the Class Administrator,
  and any subsequently appointed class administrator for the Nationwide Consumer Borrower
  Settlement Class, to make an initial Distribution and any subsequent Distributions to the
  members of the Nationwide Consumer Borrower Settlement Class in accordance with the Plan
  and Litigation Trust Agreement.

    7.2         Special Rules for Distributions to Holders of Disputed Claims

          Notwithstanding any provision otherwise in the Plan and except as otherwise agreed by
  the relevant parties, no partial payments and no partial Distributions shall be made with respect
  to a Disputed Claim until such Claim becomes an Allowed Claim.

    7.3         Delivery of Distributions

          (a)       Record Date for Distributions to Holders of Claims

          On the Confirmation Date, the Claims Register shall be closed and the Debtors and the
  Litigation Trustee on and after the Effective Date shall be authorized and entitled to recognize
  only those record holders, if any, listed on the Claims Register as of the close of business on the
  Confirmation Date. Notwithstanding the foregoing, if a Claim is transferred and the Claims
  Agent has been notified in writing of such transfer no later than 10 days before the Effective
  Date, the Litigation Trustee shall make Distributions to the transferee (rather than the transferor)
  only to the extent practical and in any event only if the relevant transfer form contains an
  unconditional and explicit certification and waiver of any objection to the transfer by the
  transferor. The Debtors or the Litigation Trustee on and after the Effective Date may, but shall
  have no obligation to, recognize transfers occurring after 10 days before the Effective Date.

          (b)       Distribution Process

          Except as otherwise provided herein, Distributions to holders of Allowed Claims,
  including Claims that become Allowed after the Effective Date, shall be made to beneficial
  holders of record as of the Confirmation Date: (1) to the address of such holder as set forth in the
  books and records of the applicable Debtor (or if the Claims Agent has been notified in writing,
  on or before the date that is 10 days before the Effective Date, of a change of address, to the
  changed address); (2) in accordance with Rule 4 of the Federal Rules of Civil Procedure, as
  modified and made applicable by Bankruptcy Rule 7004, if no address exists in the Debtors’
  books and records, no Proof of Claim has been filed and the Claims Agent has not received a
  written notice of a change of address on or before the date that is 10 days before the Effective
  Date; or (3) to any counsel that has appeared in the Chapter 11 Cases on the holder’s behalf. The
                                                  42
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 48 of 66




  Debtors, the Litigation Trustee, the Reorganized Debtors, and the Claims Agent shall not incur
  any liability whatsoever on account of any Distributions under the Plan.

         (c)     Compliance Matters

          In connection with the Plan, to the extent applicable, the Litigation Trustee shall comply
  with all tax withholding and reporting requirements imposed on them by any Governmental Unit,
  and all Distributions pursuant to the Plan shall be subject to such withholding and reporting
  requirements. Notwithstanding any provision in the Plan to the contrary, the Litigation Trustee
  shall be authorized to take all actions necessary or appropriate to comply with such withholding
  and reporting requirements, including liquidating a portion of the Distribution to be made under
  the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
  Distributions pending receipt of information necessary to facilitate such Distributions, or
  establishing any other mechanisms they believe are reasonable and appropriate. The Litigation
  Trustee reserves the right to allocate all Distributions made under the Plan in compliance with all
  applicable wage garnishments, alimony, child support, and other spousal awards, liens, and
  encumbrances, to the extent applicable.

         (d)     Foreign Currency Exchange Rate

         Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any
  Claim asserted in currency other than U.S. dollars shall be automatically deemed converted to
  the equivalent U.S. dollar value using the exchange rate for the applicable currency as published
  in The Wall Street Journal, National Edition on the Petition Date, for all purposes under the Plan,
  including voting, allowance and distribution.

         (e)     Fractional, Undeliverable, and Unclaimed Distributions

                 (1)    Fractional Distributions. Whenever any payment of Cash of a fraction of
                        a dollar pursuant to the Plan would otherwise be required, the actual
                        payment shall reflect a rounding of such fraction to the nearest whole
                        dollar (up or down), with half dollars or less being rounded down.

                 (2)    Undeliverable Distributions.

                        A.      If any Distribution to a holder of an Allowed Claim other than a
                                member of the Nationwide Consumer Borrower Settlement Class
                                is returned as undeliverable, no further Distributions shall be made
                                to such holder unless and until such holder provides notification to
                                the Litigation Trustee or its designee of the then-current address or
                                other necessary information for delivery, at which time all
                                currently due missed Distributions shall be made to such holder on
                                the next Distribution Date. Undeliverable Distributions shall
                                remain in the possession of the Litigation Trustee or its designee
                                until such time as a Distribution becomes deliverable, or such
                                Distribution reverts to the Litigation Trust or is canceled pursuant
                                                  43
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19       Entered 04/22/19 20:18:20        Page 49 of 66




                           to Article 7.3(e)(3), and shall not be supplemented with any
                           interest, dividends, or other accruals of any kind.

                    B.     The Class Administrator shall attempt to distribute all available
                           funds that are distributable to members of the Nationwide
                           Consumer Borrower Settlement Class pursuant to the Plan and
                           Litigation Trust Agreement to class members that can be located.
                           Any Unclaimed Distributions to such members shall be distributed
                           as follows: (a) the first $5 million of Unclaimed Distributions shall
                           be paid to the Pennsylvania AG for further distribution to
                           Pennsylvania members who cashed their initial distribution checks
                           and (b) the remaining Unclaimed Distributions shall be paid
                           pursuant to the Tier 1 Allocation and Tier 2 Allocation to all other
                           members who cashed their initial distribution checks. At the
                           discretion of the Litigation Trustee and the Litigation Trust
                           Oversight Board, one additional distribution to members (including
                           Pennsylvania members and other members) may be attempted if
                           reasonably practicable to do so. Thereafter any Unclaimed
                           Distributions remaining unclaimed 120 days after the foregoing
                           final re-distribution of Unclaimed Distributions shall be paid 50%
                           to the Pennsylvania AG for further distribution to members in
                           Pennsylvania and 50% to the CFPB Civil Penalty Fund. The $5
                           million paid to the Pennsylvania AG in the first redistribution shall
                           be credited against distributions otherwise to be made by the
                           Litigation Trustee to Pennsylvania Borrowers through the
                           Pennsylvania AG from proceeds of future settlements or judgments
                           obtained against Non-Released/Non-Exculpated Parties.

              (3)   Reversion. Solely in respect of Distributions to holders of Allowed
                    Claims other than members of the Nationwide Consumer Borrower
                    Settlement Class, any Distribution under the Plan that is an Unclaimed
                    Distribution for a period of six months after Distribution shall be deemed
                    unclaimed property under section 347(b) of the Bankruptcy Code. Subject
                    to the terms of the Litigation Trust Agreement, the Litigation Trustee shall
                    contribute all such Unclaimed Distributions to a charity selected by the
                    Litigation Trustee. The Claim of any holder of a Claim or its successors
                    with respect to such Unclaimed Distributions shall be canceled,
                    discharged, and forever barred notwithstanding any applicable federal or
                    state escheat, abandoned, or unclaimed property laws, or any provisions in
                    any document governing the Distribution that is an Unclaimed
                    Distribution, to the contrary.

              (4)   De Minimis Distributions. Except in the case of members of the
                    Nationwide Consumer Borrower Settlement Class, the Litigation Trustee
                    shall not be required to, but may in his sole and absolute discretion, make
                    Distributions of Cash in an amount less than $10 to any holder of an
                                              44
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19             Entered 04/22/19 20:18:20       Page 50 of 66




                          Allowed Claim. Any Allowed Claims affected by Article 7.3(e)(4) shall
                          be discharged and forever barred from assertion against the Debtors, the
                          Reorganized Debtors, the Litigation Trust and their respective property or
                          Estates.

          (f)       Surrender of Canceled Instruments

         On the Effective Date, each holder of a Certificate shall be deemed to have surrendered
  such Certificate. Such Certificate shall be canceled solely with respect to the Debtors and the
  Reorganized Debtors, and such cancellation shall not alter the obligations or rights of any non-
  Debtor third parties vis-à-vis one another with respect to such Certificate.

    7.4         Claims Paid or Payable by Third Parties

          (a)       Maximum Distribution

           An Allowed Claim that receives (i) Distributions in the Allowed amount of such Claim or
  (ii) Distributions that combined with Distributions or other consideration provided on the
  Allowed Claim equal the Allowed amount of such Claim shall, in each case be deemed satisfied
  in full as to such Allowed Claim, and in no event shall an Allowed Claim receive Distributions in
  excess of the Allowed amount of such Claim.

          (b)       Claims Paid by Third Parties

          The Debtors or the Litigation Trustee on or after the Effective Date, in their sole
  discretion, may request that a holder of an Allowed Claim certify in writing and provide
  evidence reasonably acceptable to the Debtors or the Litigation Trustee, as applicable, to confirm
  whether: (i) the holder of such Claim has received payment in full on account of such Claim
  from a party that is not a Debtor; or (ii) such holder has been notified by or on behalf of a third
  party of any future Distributions or payment anticipated or estimated to be made on account of
  such Claim from such third party.

          If (i) the Debtors or Litigation Trustee on or after the Effective Date determine, based on
  the foregoing, that an Allowed Claim has been satisfied in full in accordance with Article 7.4(a)
  of the Plan, then unless the Bankruptcy Court orders otherwise, no Distributions shall thereafter
  be made on account of such Allowed Claim, or (ii) a holder of an Allowed Claim does not
  comply with this Article, then unless the Bankruptcy Court orders otherwise, the Litigation
  Trustee shall not be required to make Distributions on account of such Allowed Claim, provided
  that nothing herein shall preclude a holder of an Allowed Claim from challenging such
  determination in the Bankruptcy Court.

          (c)       Claims Payable by Insurance Carriers

         No Distributions under the Plan shall be made on account of an Allowed Claim that is
  payable pursuant to one of the Debtors’ insurance policies until the holder of such Allowed
  Claim has exhausted all remedies with respect to such insurance policy. To the extent that one or

                                                   45
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 51 of 66




  more of the Debtors’ insurers agrees to satisfy in full a Claim, such Claim shall be disallowed
  and expunged to the extent of any agreed upon satisfaction in accordance with this Article after
  notice to such Holder of an Allowed Claim and an opportunity for a hearing.

          (d)    Applicability of Insurance Policies

         Except as otherwise provided herein, Distributions to holders of Allowed Claims shall be
  in accordance with the provisions of any applicable insurance policy. Nothing contained in the
  Plan shall constitute or be deemed a waiver of any rights of any Entity, including insurers, under
  any policies of insurance.

    7.5     Setoffs

          Except as otherwise expressly provided for herein, the Debtors, the Reorganized Debtors
  or the Litigation Trustee on or after the Effective Date, as applicable, pursuant to the Bankruptcy
  Code (including section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or as may
  be agreed to by the holder of a Claim, may set off against any Allowed Claim and the
  Distributions to be made pursuant to the Plan on account of such Allowed Claim (before any
  Distribution is made on account of such Allowed Claim), any Claims, rights, and Causes of
  Action of any nature that the Debtors, the Reorganized Debtors or Litigation Trustee on or after
  the Effective Date, as applicable, may hold against the holder of such Allowed Claim, to the
  extent such Claims, rights, or Causes of Action against such holder have not been otherwise
  compromised or settled on or prior to the Effective Date (whether pursuant to the Plan or
  otherwise); provided, however, that neither the failure to effect such a setoff nor the allowance of
  any Claim pursuant to the Plan shall constitute a waiver or release by the Debtors, the
  Reorganized Debtors, or the Litigation Trustee of any such Claims, rights, and Causes of Action
  that they may possess against such holder. In no event shall any holder of Claims be entitled to
  set off any Claim against any Claim, right, or Cause of Action of the Debtors, the Reorganized
  Debtors or the Litigation Trustee, as applicable, unless such holder has filed a motion with the
  Bankruptcy Court requesting the authority to perform such setoff on or before the Confirmation
  Date, and notwithstanding any indication in any Proof of Claim or otherwise that such holder
  asserts, has, or intends to preserve any right of setoff pursuant to section 553 of the Bankruptcy
  Code or otherwise.

                                           ARTICLE VIII

                   PROCEDURES FOR RESOLVING DISPUTED CLAIMS

    8.1     Disputed Claims Process

          Except as otherwise provided herein, if an Entity files a Proof of Claim and the Debtors,
  or the Litigation Trustee on or after the Effective Date, as applicable, do not determine, and
  without the need for notice to or action, order, or approval of the Bankruptcy Court, that the
  Claim subject to such Proof of Claim is Allowed, such Claim shall be Disputed unless Allowed
  or disallowed by a Final Order or as otherwise set forth in this Article VIII. Except as otherwise
  provided herein, all Proofs of Claim not filed in accordance with the requirements set forth in the
                                                  46
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 52 of 66




  Bar Date Order shall be disallowed and forever barred, estopped, and enjoined from assertion,
  and shall not be enforceable against the Debtors, the Reorganized Debtors, the Litigation Trust or
  their respective property or estates without the need for any objection by the Debtors or the
  Litigation Trustee, as applicable, or any further notice to or action, order, or approval of the
  Bankruptcy Court.

    8.2     Prosecution of Objections to Claims

          After consultation with counsel to the Committee, with the agreement of the Committee
  the Debtors shall file and/or prosecute objections to General Unsecured Claims, as appropriate,
  prior to the Effective Date. On and after the Effective Date, the Litigation Trustee shall have the
  sole authority and power on behalf of the Estates to file objections to General Unsecured Claims
  and settle any remaining disputed General Unsecured Claims in accordance with the terms of the
  Plan. Any objections to Claims shall be served and filed on or before the 180th day after the
  Effective Date or by such later date as ordered by the Bankruptcy Court. All Claims not objected
  to by the end of such 180-day period shall be deemed Allowed unless such period is extended
  upon approval of the Bankruptcy Court. For the avoidance of doubt, except as otherwise
  provided herein, from and after the Effective Date, the Litigation Trustee shall have and retain
  any and all rights and defenses a Debtor had immediately prior to the Effective Date with respect
  to any Disputed Claim, including the Estate Causes of Action.

    8.3     Estimation of Claims

          The Debtors or the Litigation Trustee on and after the Effective Date, as applicable, may
  at any time request that the Bankruptcy Court estimate any contingent, unliquidated, or Disputed
  Claim, to the extent permitted by the Bankruptcy Code and Bankruptcy Rules, regardless of
  whether the Debtors, the Litigation Trustee or any other Person has previously objected to such
  Claim. The Bankruptcy Court will retain jurisdiction to estimate any Claim at any time,
  including during proceedings concerning any objection to such Claim and any appeal thereof. In
  the event that the Bankruptcy Court estimates any contingent or unliquidated Claim, such
  estimated amount may constitute either (a) the Allowed amount of such Claim, (b) the amount on
  which a reserve is to be calculated for purposes of any reserve requirement in the Plan, or (c) a
  maximum limitation on such Claim, as determined by the Bankruptcy Court. If the estimated
  amount constitutes a maximum limitation on such Claim, the Litigation Trustee may elect to
  object to ultimate payment of such Claim. All of the aforementioned Claims objection,
  estimation and resolution procedures are cumulative and not necessarily exclusive of one
  another.

    8.4     Recoupment

          In no event shall any holder of Claims be entitled to recoup any Claim against any Claim,
  right, or Cause of Action of the Debtors or the Litigation Trustee, as applicable, unless such
  holder actually has performed such recoupment and provided notice thereof in writing to the
  Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of
  Claim or otherwise that such holder asserts, has, or intends to preserve any right of recoupment.

                                                  47
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 53 of 66




    8.5     No Interest

          Unless otherwise specifically provided for herein or by order of the Bankruptcy Court,
  postpetition interest shall not accrue or be paid on Claims, and no holder of a Claim shall be
  entitled to interest accruing on or after the Petition Date on any Claim or right. Additionally, and
  without limiting the foregoing, interest shall not accrue or be paid on any Disputed Claim with
  respect to the period from the Effective Date to the date a final Distribution is made on account
  of such Disputed Claim, if and when such Disputed Claim becomes an Allowed Claim.

    8.6     Disallowance of Claims

          All Claims of any Entity from which property is sought by the Litigation Trustee under
  sections 542, 543, 550, or 553 of the Bankruptcy Code or that the Litigation Trustee alleges is a
  transferee of a transfer that is avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549,
  or 724(a) of the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and the
  Litigation Trustee, on the other hand, agree or the Bankruptcy Court has determined by Final
  Order that such Entity or transferee is liable to turn over any property or monies under any of the
  aforementioned sections of the Bankruptcy Code; and (b) such Entity or transferee has failed to
  turn over such property by the date set forth in such agreement or Final Order.

                                            ARTICLE IX

                          EFFECT OF CONFIRMATION OF THE PLAN

    9.1     Dissolution of the Creditors Committee

          The Creditors Committee shall continue in existence until the Effective Date to exercise
  those powers and perform those duties specified in section 1103 of the Bankruptcy Code. On the
  Effective Date, the Creditors Committee shall be dissolved automatically and its members shall
  be deemed released of all their duties, responsibilities and obligations in connection with the
  Chapter 11 Cases and this Plan and its implementation, and the retention or employment of the
  Creditors Committee’s attorneys, financial advisors, and other agents shall terminate as of the
  Effective Date; provided, however, such attorneys and financial advisors shall be entitled to
  pursue their own Professional Claims and represent the Creditors Committee in connection with
  such Professional Claims.

    9.2     Discharge of Claims and Termination of Equity Interests

         The Reorganized Debtors shall receive the benefit of any and all discharges under
  the Plan. On and after the Effective Date, except as otherwise expressly provided in the
  Plan or in the Confirmation Order, the Reorganized Debtors may operate their business
  and may use, acquire or dispose of property without supervision or approval by the
  Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy
  Rules.



                                                  48
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19         Entered 04/22/19 20:18:20      Page 54 of 66




          As discussed in detail in the Disclosure Statement and otherwise provided herein,
  pursuant to Section 1123 of the Bankruptcy Code, and in consideration for the
  classification, Distributions, releases and other benefits provided under the Plan, upon the
  Effective Date, the provisions of the Plan shall constitute a good faith compromise and
  settlement of all Claims, Equity Interests and controversies related to the contractual, legal
  and equitable rights that a holder of a Claim or Equity Interest may have in respect of such
  Claim or Equity Interest. All Distributions made to holders of Allowed Claims in any
  Class are intended to, and shall be, final.

          Except as otherwise provided for herein and effective as of the Effective Date
  pursuant to section 1141(d) of the Bankruptcy Code: (a) the rights afforded in the Plan and
  the treatment of all Claims, Equity Interests, and Causes of Action that arose before the
  Effective Date shall be in exchange for and in complete satisfaction, discharge, and release
  of all Claims and Equity Interests of any nature whatsoever, including any interest accrued
  on such Claims from and after the Petition Date, against the Debtors or any of their assets,
  property, or Estates; (b) the Plan shall bind all holders of Claims and Equity Interests,
  whether known or unknown, notwithstanding whether any such holders has filed a Proof
  of Claim or Equity Interest or has failed to vote to accept or reject the Plan or voted to
  reject the Plan; (c) all Claims and Equity Interests shall be satisfied, discharged, and
  released in full, and the Debtors’ liability with respect thereto shall be extinguished
  completely, including any liability of the kind specified under section 502(g) of the
  Bankruptcy Code, regardless of whether a Proof of Claim or Equity Interest with respect
  thereto was filed, whether the Claim or Equity Interest is Allowed, or whether the holder
  thereof votes to accept the Plan or is entitled to receive a Distribution hereunder; and (d)
  all Entities shall be precluded from asserting against the Debtors, the Debtors’ Estates, the
  Reorganized Debtors, the Litigation Trustee, their successors and assigns, and their assets
  and properties any other Claims or Equity Interests based upon any documents,
  instruments, or any act or omission, transaction, or other activity of any kind or nature
  that occurred prior to the Effective Date.

         All Equity Interests shall be cancelled, disallowed, released, and extinguished as of
  the Effective Date, or as of such later date to facilitate execution of the consent order that
  has been agreed upon between the Debtors and the CFPB, and will be of no further force
  or effect; provided, however, that TF Holdings shall be the direct or indirect parent of the
  Reorganized Debtors.

    9.3    Releases by the Debtors

         Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
  consideration, on and after the Effective Date, each Released Party is deemed released and
  discharged by the Debtors and their Estates from any and all Causes of Action, whether
  known or unknown, including any derivative claims asserted on behalf of the Debtors, that
  the Debtors or their Estates would have been legally entitled to assert in their own right
  (whether individually or collectively) or on behalf of the holder of any Claim against, or
  Equity Interest in, a Debtor or other Entity, based on or relating to, or in any manner
  arising from, in whole or in part, the Debtors, the Debtors’ businesses, business practices or
                                               49
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19          Entered 04/22/19 20:18:20      Page 55 of 66




  operations, the Debtors’ capital structure, the assertion or enforcement of rights and
  remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
  intercompany transactions between or among a Debtor and another Debtor, the Chapter
  11 Cases, the formulation, preparation, dissemination, negotiation, or filing of the
  Disclosure Statement, the Plan, or any Restructuring Transaction, contract, instrument,
  release, or other agreement or document created or entered into in connection with the
  Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of
  Confirmation, the pursuit of Consummation, the administration and implementation of the
  Plan, including the issuance or distribution of securities pursuant to the Plan, or the
  distribution of property under the Plan or any other related agreement, or upon any other
  act or omission, transaction, agreement, event, or other occurrence taking place on or
  before the Effective Date; provided, however, nothing herein shall be deemed to release any
  of the Estate Causes of Action being transferred to the Litigation Trust or any of the
  obligations or assets included in the Reorganized Debtor Assets.

          Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
  pursuant to Bankruptcy Rule 9019, of this Article 9.3, which includes by reference each of
  the related provisions and definitions contained in the Plan, and further, shall constitute the
  Bankruptcy Court’s finding that this Article 9.3 is: (1) in exchange for the good and
  valuable consideration provided by the Released Parties; (2) a good faith settlement and
  compromise of the claims released by the Debtor Release; (3) in the best interests of the
  Debtors and all holders of Claims and Equity Interests; (4) fair, equitable, and reasonable;
  (5) given and made after due notice and opportunity for hearing; and (6) a bar to any of the
  Debtors, the Reorganized Debtors, the Debtors’ Estates, and the Litigation Trustee
  asserting any claim or Cause of Action released pursuant to this Article 9.3.

    9.4     Releases by Members of the Nationwide Consumer Borrower Settlement Class

         As of the Effective Date, each member of the Nationwide Consumer Borrower
  Settlement Class is deemed to have released and discharged each Released Party from any
  and all Claims and Causes of Action, whether known or unknown, including any derivative
  claims asserted on behalf of the Debtors, that such Entity would have been legally entitled
  to assert (whether individually or collectively), based on or relating to, or in any manner
  arising from, in whole or in part, (a) the Claims, alleged facts and Causes of Action
  asserted or that could have been asserted against any of the Released Parties in any Cause
  of Action prior to the Effective Date, including the Pending Litigation, and (b) any current
  or newly asserted Claim or Cause of Action against the Released Parties arising from or
  related to the Debtors’ business activities or operations prior to the Effective Date or the
  Released Parties’ actual or alleged, direct or indirect, involvement in consumer lending
  directly or indirectly involving the Debtors prior to the Effective Date. Notwithstanding
  anything to the contrary in the foregoing, the releases set forth above do not release any
  obligations in connection with the Class Action Injunctive and Other Relief or any rights or
  obligations in connection with the Restructuring Transactions, or any document,
  instrument, or agreement (including those set forth in the Plan Supplement) executed to
  implement the Plan.

                                                50
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19          Entered 04/22/19 20:18:20      Page 56 of 66




          Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
  pursuant to Bankruptcy Rule 9019, of this Article 9.4, which includes by reference each of
  the related provisions and definitions contained in the Plan, and further, shall constitute the
  Bankruptcy Court’s finding that this Article 9.4 is: (1) in exchange for the good and
  valuable consideration provided by the Released Parties; (2) a good faith settlement and
  compromise of the claims released in this Article 9.4; (3) in the best interests of the Debtors
  and all holders of Claims and Equity Interests; (4) fair, equitable, and reasonable; (5) given
  and made after due notice and opportunity for hearing; and (6) a bar to any Persons from
  asserting any Claim or Cause of Action released pursuant to this Article 9.4.

    9.5     Releases by Releasing Parties.

          As of the Effective Date, each Releasing Party is deemed to have released and
  discharged each Released Party from any and all Claims and Causes of Action, whether
  known or unknown, including any derivative claims asserted on behalf of the Debtors, that
  such Entity would have been legally entitled to assert (whether individually or collectively),
  based on or relating to, or in any manner arising from, in whole or in part, the Debtors, the
  Debtors’ business activities or operations prior to the Effective Date, the Debtors’ in- or
  out-of-court restructuring efforts, intercompany transactions between or among a Debtor
  and another Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination,
  negotiation, or filing of the Disclosure Statement, the Plan, or any Restructuring
  Transaction, contract, instrument, release, or other agreement or document created or
  entered into in connection with the Disclosure Statement or the Plan, the filing of the
  Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
  administration and implementation of the Plan, including the issuance or distribution of
  securities pursuant to the Plan, or the distribution of property under the Plan or any other
  related agreement, or upon any other related act or omission, transaction, agreement,
  event, or other occurrence taking place on or before the Effective Date, including without
  limitation, (a) the Claims, alleged facts and Causes of Action asserted or that could have
  been asserted against any of the Released Parties in the Pending Litigation or any other
  Cause of Action prior to the Effective Date, and (b) any current or newly asserted claim or
  Cause of Action against the Released Parties arising from or related to the Debtors’
  business activities or operations prior to the Effective Date or the Released Parties’ actual
  or alleged, direct or indirect, involvement in consumer lending directly or indirectly
  involving the Debtors prior to the Effective Date. Notwithstanding anything to the contrary
  in the foregoing, the releases set forth above do not release any obligations in connection
  with the Class Action Injunctive and Other Relief or any rights or obligations in connection
  with the Restructuring Transactions, or any document, instrument, or agreement
  (including those set forth in the Plan Supplement) executed to implement the Plan.
  Notwithstanding anything to the contrary in the foregoing or stated anywhere else herein,
  the CFPB does not release any Claims or Causes of Action against Cortex or Jora except
  for Claims and Causes of Action arising from or in connection with the Debtors’ activities
  alleged in the amended complaint in the CFPB litigation in which Cortex also participated.



                                                51
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19          Entered 04/22/19 20:18:20      Page 57 of 66




    9.6     Exculpation

          Except as otherwise specifically provided in the Plan, no Exculpated Party shall
  have or incur, and each Exculpated Party is released and exculpated from any Claim or
  Cause of Action related to any act or omission in connection with, relating to, or arising out
  of, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or filing
  of related prepetition transactions, the Consumer Litigation Settlement, the Disclosure
  Statement, the Plan, or any Restructuring Transaction, contract, instrument, release or
  other agreement or document created or entered into in connection with the Disclosure
  Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
  pursuit of Consummation, the administration and implementation of the Plan, including
  the issuance of securities pursuant to the Plan, or the distribution of property under the
  Plan or any other related agreement, except for claims related to any act or omission that is
  determined in a final order to have constituted actual fraud or gross negligence, but in all
  respects such Entities shall be entitled to reasonably rely upon the advice of counsel with
  respect to their duties and responsibilities pursuant to the Plan. The Exculpated Parties
  have, and upon completion of the Plan shall be deemed to have, participated in good faith
  and in compliance with the applicable laws with regard to the solicitation of votes and
  distribution of consideration pursuant to the Plan and, therefore, are not, and on account
  of such distributions shall not be, liable at any time for the violation of any applicable law,
  rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
  such distributions made pursuant to the Plan.

    9.7     Injunction

         Except as otherwise provided herein or for obligations issued pursuant hereto, all
  Entities that have held, hold, or may hold Claims or Equity Interests that have been
  released pursuant to Article 9.4 or Article 9.5, discharged pursuant to Article 9.2, or are
  subject to exculpation pursuant to Article 9.6 are permanently enjoined, from and after the
  Effective Date, from taking any of the following actions against, as applicable, the Debtors,
  the Reorganized Debtors, and the Released Parties: (a) commencing or continuing in any
  manner any action or other proceeding of any kind on account of or in connection with or
  with respect to any such Claims or Equity Interests; (b) enforcing, attaching, collecting, or
  recovering by any manner or means any judgment, award, decree, or order against such
  Persons on account of or in connection with or with respect to any such Claims or Equity
  Interests; (c) creating, perfecting, or enforcing any encumbrance of any kind against such
  Persons or the property or Estates of such Persons on account of or in connection with or
  with respect to any such Claims or Equity Interests; (d) asserting any right of setoff,
  subrogation, or recoupment of any kind against any obligation due from such Persons or
  against the property or Estates of such Persons on account of or in connection with or with
  respect to any such Claims or Equity Interests unless such holder has filed a motion
  requesting the right to perform such setoff on or before the Confirmation Date; and (e)
  commencing or continuing in any manner any action or other proceeding of any kind on
  account of or in connection with or with respect to any such Claims or Equity Interests
  released, exculpated, or settled pursuant to the Plan.

                                                52
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 58 of 66




    9.8     Protection Against Discriminatory Treatment

          In accordance with section 525 of the Bankruptcy Code, and consistent with paragraph 2
  of Article VI of the United States Constitution, no Governmental Unit shall discriminate against
  any Reorganized Debtor, or any Person with which a Reorganized Debtor has been or is
  associated, solely because such Reorganized Debtor acquired the Reorganized Debtor Assets
  from a Debtor that sought relief under chapter 11, may have been insolvent before the
  commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but before such Debtor
  was granted or denied a discharge), or has not paid a debt that is dischargeable in the Chapter 11
  Cases.

    9.9     Release of Liens

          Except (a) with respect to the Liens securing Other Secured Claims (depending on the
  treatment of such Claims), or (b) as otherwise provided herein or in any contract, instrument,
  release, or other agreement or document created pursuant to the Plan, on the Effective Date, all
  mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the
  Estates shall be fully released and discharged, and the holders of such mortgages, deeds of trust,
  Liens, pledges, or other security interests shall execute such documents as may be reasonably
  requested by the Debtors or the Reorganized Debtors, as applicable, to reflect or effectuate such
  releases, and all of the right, title, and interest of any holder of such mortgages, deeds of trust,
  Liens, pledges, or other security interests shall revert to the respective Reorganized Debtors and
  their successors and assigns.

    9.10    Reimbursement or Contribution

          If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
  pursuant to section 502(c)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
  contingent as of the Effective Date, such Claim shall be forever disallowed notwithstanding
  section 502(j) of the Bankruptcy Code, unless prior to the Effective Date (a) such Claim has been
  adjudicated as noncontingent, or (b) the relevant holder of a Claim has filed a noncontingent
  Proof of Claim on account of such Claim and a Final Order has been entered determining such
  Claim as no longer contingent.

                                            ARTICLE X

                  CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

    10.1    Conditions Precedent to the Effective Date

          It shall be a condition to the Effective Date that the following conditions shall have been
  satisfied or waived by the Debtors with the agreement of Nationwide Class Counsel:

         (a)    the Preliminary Approval Order, the Disclosure Statement Approval Order, Final
  Fairness Approval Order, and the Confirmation Order shall have been entered by the Bankruptcy
  Court;

                                                  53
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 59 of 66




            (b)   the Confirmation Order and Final Fairness Approval Order shall become Final
  Orders;

          (c)    all authorizations, consents, regulatory approvals, rulings or documents (if any)
  that are necessary for the Plan’s effectiveness shall have been obtained;

          (d)     the Nationwide Consumer Borrower Settlement Class shall have been fully and
  finally certified and all collateral orders necessary to effectuate the class settlement shall have
  been entered;

          (e)     during the time period beginning January 1, 2019, through the Effective Date,
  Cortex shall have paid the Debtors service fees in the aggregate amount substantially equal to the
  total service fees incurred for the time period beginning January 1, 2019, through the Effective
  Date;

         (f)    all payments and transfers of assets from the Debtors’ estates, and all other
  payments, required under the Plan to be made before the Effective Date shall have been made in
  accordance with the terms of the Plan; and

         (g)     with respect to all documents, applications, and agreements necessary to
  implement the Plan: (1) all conditions precedent to such documents, applications, and
  agreements shall have been satisfied or waived pursuant to the terms of such documents or
  agreements; (2) such documents, applications, and agreements shall have been tendered for
  delivery to the required parties and been approved by any required parties and, to the extent
  required, filed with and approved by any applicable Governmental Units, regulators, or
  commissions in accordance with applicable laws; and (3) such documents, applications, and
  agreements shall have been effected or executed.

    10.2      Substantial Consummation

        “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be
  deemed to occur on the Effective Date.

    10.3      Effect of Non-Occurrence of Conditions to Consummation

          If the Effective Date does not occur, then: (1) the Plan shall be null and void in all
  respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting
  to an amount certain of any Claim or Equity Interest or Class of Claims or Equity Interests),
  assumption or rejection of Executory Contracts or Unexpired Leases effected by the Plan, and
  any document or agreement executed pursuant to the Plan, shall be deemed null and void; and
  (3) nothing contained in the Plan or the Disclosure Statement shall: (a) constitute a waiver or
  release of any Claims, Equity Interests, or any claims held by the Debtors; (b) prejudice in any
  manner the rights of the Debtors or any other Entity; or (c) constitute an admission,
  acknowledgement, offer, or undertaking of any sort by the Debtors or any other Entity.



                                                  54
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20        Page 60 of 66




    10.4    Vacatur of Confirmation Order

          If prior to Consummation, the Confirmation Order is vacated pursuant to a Final Order,
  then except as provided in any order of the Bankruptcy Court vacating the Confirmation Order,
  the Plan will be null and void in all respects, and nothing contained in the Plan or Disclosure
  Statement shall: (a) constitute a waiver or release of any Claims, Equity Interests, or Causes of
  Action; (b) prejudice in any manner the rights of any Debtor or any other Entity; or (c) constitute
  an admission, acknowledgment, offer, or undertaking of any sort by any Debtor or any other
  Entity.

                                           ARTICLE XI

           MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

    11.1    Modification of Plan

          Effective as of the date hereof: (a) the Debtors reserve the right in accordance with the
  Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan before the entry of the
  Confirmation Order consistent with the terms set forth herein; and (b) after the entry of the
  Confirmation Order, the Debtors may, upon order of the Bankruptcy Court, amend or modify the
  Plan, in accordance with section 1127(b) of the Bankruptcy Code, remedy any defect or
  omission, or reconcile any inconsistency in the Plan in such manner as may be necessary to carry
  out the purpose and intent of the Plan consistent with the terms set forth herein.

    11.2    Effect of Confirmation on Modifications

         Entry of the Confirmation Order shall constitute approval of all modifications to the Plan
  occurring after the solicitation thereof pursuant to section 1127(a) of the Bankruptcy Code and a
  finding that such modifications to the Plan do not require additional disclosure or re-solicitation
  under Bankruptcy Rule 3019.

    11.3    Revocation or Withdrawal of Plan

          The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation
  Date and to file subsequent chapter 11 plans. If the Debtors revoke or withdraw the Plan, or if
  Confirmation or the Effective Date does not occur, then: (a) the Plan will be null and void in all
  respects; (b) any settlement or compromise embodied in the Plan, assumption of Executory
  Contracts or Unexpired Leases effected by the Plan, and any document or agreement executed
  pursuant hereto will be null and void in all respects; and (c) nothing contained in the Plan shall
  (1) constitute a waiver or release of any Claims, Equity Interests, or Causes of Action, (2)
  prejudice in any manner the rights of any Debtor or any other Entity, or (3) constitute an
  admission, acknowledgement, offer, or undertaking of any sort by any Debtor or any other
  Entity.




                                                  55
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 61 of 66




                                           ARTICLE XII

                                RETENTION OF JURISDICTION

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
  Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or
  related to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
  Bankruptcy Code, including jurisdiction to:

         (a)     allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
  secured or unsecured status, or amount of any Claim, including the resolution of any request for
  payment of an Administrative Claim and the resolution of any and all objections to the secured
  or unsecured status, priority, amount, or allowance of Claims;

         (b)     decide and resolve all matters related to the granting and denying, in whole or in
  part, any applications for allowance of compensation or reimbursement of expenses to
  Professionals authorized pursuant to the Bankruptcy Code or the Plan;

          (c)    resolve any matters related to Executory Contracts or Unexpired Leases,
  including: (a) the assumption, assumption and assignment, or rejection of any Executory
  Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may
  be liable and to hear, determine, and, if necessary, liquidate, any Cure or Claims arising
  therefrom, including pursuant to section 365 of the Bankruptcy Code; (b) any potential
  contractual obligation under any Executory Contract or Unexpired Lease that is assumed; (c) any
  dispute regarding whether a contract or lease is or was executory or expired; and (d) any dispute
  regarding rejection damages claims.

         (d)     ensure that Distributions to holders of Allowed Claims are accomplished pursuant
  to the provisions of the Plan and adjudicate any and all disputes arising from or relating to
  Distributions under the Plan;

          (e)     adjudicate, decide, or resolve any motions, adversary proceedings, contested or
  litigated matters, and any other matters, and grant or deny any applications involving a Debtor
  that may be pending on the Effective Date;

         (f)    enter and implement such orders as may be necessary or appropriate to execute,
  implement, or consummate the provisions of (a) contracts, instruments, releases, indentures, and
  other agreements or documents approved by Final Order in the Chapter 11 Cases and (b) the
  Plan, the Confirmation Order, and contracts, instruments, releases, indentures, and other
  agreements or documents created in connection with the Plan;

         (g)     enforce any order for the sale of property pursuant to sections 363, 1123, or
  1146(a) of the Bankruptcy Code;

        (h)    grant any consensual request to extend the deadline for assuming or rejecting
  Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code;

                                                  56
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19           Entered 04/22/19 20:18:20        Page 62 of 66




         (i)    issue injunctions, enter and implement other orders, or take such other actions as
  may be necessary or appropriate to restrain interference by any Entity with Consummation or
  enforcement of the Plan;

         (j)     hear, determine, and resolve any cases, matters, controversies, suits, disputes, or
  Causes of Action in connection with or in any way related to the Chapter 11 Cases, including: (a)
  any adversary proceedings related to the Chapter 11 Cases pending before the Bankruptcy Court;
  (b) with respect to the repayment or return of Distributions and the recovery of additional
  amounts owed by the holder of a Claim or an Equity Interest for amounts not timely repaid
  pursuant to Article 7.4(a); (c) with respect to the releases, injunctions, and other provisions
  contained in Article IX, including entry of such orders as may be necessary or appropriate to
  implement such releases, injunctions, and other provisions; (d) that may arise in connection with
  the Consummation, interpretation, implementation, or enforcement of the Plan, the Confirmation
  Order, and contracts, instruments, releases, indentures, and other agreements or documents
  created in connection with the Plan; or (e) related to section 1141 of the Bankruptcy Code;

        (k)    enter and implement such orders as are necessary or appropriate if the
  Confirmation Order is for any reason modified, stayed, reversed, revoked, or vacated;

         (l)     consider any modifications of the Plan, to cure any defect or omission, or to
  reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;

          (m)    issue any order in aid of implementation of the Plan, to the extent authorized by
  section 1142 of the Bankruptcy Code;

         (n)    hear and determine matters concerning state, local, and federal taxes in
  accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

           (o)   enter an order or Final Decree concluding or closing the Chapter 11 Cases;

           (p)   enforce all orders previously entered by the Bankruptcy Court; and

           (q)   hear any other matter not inconsistent with the Bankruptcy Code.

                                          ARTICLE XIII

                               MISCELLANEOUS PROVISIONS

    13.1     Additional Documents

          On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
  agreements and other documents as may be necessary or appropriate to effectuate and further
  evidence the terms and conditions of the Plan. The Debtors, the Reorganized Debtors or the
  Litigation Trustee, as applicable, and all holders of Claims receiving Distributions pursuant to
  the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver
  any agreements or documents and take any other actions as may be necessary or advisable to
  effectuate the provisions and intent of the Plan.
                                                    57
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 63 of 66




    13.2    Payment of Statutory Fees

          Subject to Article 4.1, all fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid for
  each quarter (including any fraction thereof) until the Chapter 11 Cases are converted, dismissed,
  or a Final Decree is issued, whichever occurs first. For the avoidance of doubt, the Reorganized
  Debtors shall not be liable for any such statutory fees.

    13.3    Waiver of Federal Rule of Civil Procedure 62(a)

          The Debtors may request that the Confirmation Order include (a) a finding that Fed. R.
  Civ. P. 62(a) shall not apply to the Confirmation Order, and (b) authorization for the Debtors to
  consummate the Plan immediately after entry of the Confirmation Order.

    13.4    Reservation of Rights; Binding Effect

          Except as expressly set forth herein, the Plan shall have no force or effect unless the
  Bankruptcy Court enters the Confirmation Order. None of the filing of the Plan, any statement
  or provision contained in the Plan, or the taking of any action by any Debtor with respect to the
  Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be an
  admission or waiver of any rights of any Debtor with respect to the holders of Claims or Equity
  Interests prior to the Effective Date.

          Upon the occurrence of the Effective Date, the terms of the Plan shall be immediately
  effective and enforceable and deemed binding upon the Debtors, the Reorganized Debtors, the
  Litigation Trustee and any and all holders of Claims or Equity Interests (irrespective of whether
  such Claims or Equity Interests are deemed to have accepted the Plan), all Entities that are
  parties to or are subject to the settlements, compromises, releases, discharges, and injunctions
  described in the Plan, each Person acquiring property under the Plan, and any and all non-Debtor
  parties to Executory Contracts and Unexpired Leases with the Debtor.

    13.5    No Admissibility

          Neither the Consumer Litigation Settlement, the Disclosure Statement, the Plan, the
  Confirmation Order, nor any related documents shall be admissible or otherwise used or
  referenced or serve as an admission of fact in any litigation or adversary proceeding concerning
  the solvency of the Debtors or the liability of any third parties or entities.

    13.6    Closing of Chapter 11 Cases

         The Litigation Trustee shall, as promptly as practicable after the full administration of the
  Chapter 11 Cases, file with the Bankruptcy Court all documents required to obtain closures of
  the Chapter 11 Cases under Bankruptcy Rule 3022, any applicable local rules, and any applicable
  order of the Bankruptcy Court to close the Chapter 11 Cases.




                                                  58
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19           Entered 04/22/19 20:18:20       Page 64 of 66




    13.7    Service of Documents

          After the Effective Date, any pleading, notice, or other document required by the Plan to
  be served on or delivered to the Reorganized Debtors or the Litigation Trustee, as applicable,
  shall be served on:

  Reorganized Debtors                  TF Holdings, Inc.
                                       7701 Las Colinas Ridge, Suite 650
                                       Irving, TX 75063
                                       Attn: Thomas D. Graber

  Counsel to Debtors                   Hunton Andrews Kurth LLP
                                       951 East Byrd Street
                                       Richmond, Virginia 23219
                                       Attn.: Tyler P. Brown
                                              Jason W. Harbour

  Litigation Trustee                   The Honorable Russell F. Nelms
                                       []

  United States Trustee                Office of the United States Trustee
                                       for the Northern District of Texas
                                       Earle Cabell Federal Building
                                       1100 Commerce Street, Room 976
                                       Dallas, TX 25242
                                       Attn: Lisa L. Lambert

    13.8    Term of Injunctions or Stays

         Unless otherwise provided herein or in the Confirmation Order, all injunctions or
  stays in effect during the Chapter 11 Cases (pursuant to sections 105 or 362 of the
  Bankruptcy Code or any order of the Bankruptcy Court) and existing on the Confirmation
  Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
  shall remain in full force and effect until the Effective Date. All injunctions or stays
  contained in the Plan, the Confirmation Order shall remain in full force and effect in
  accordance with their terms.

    13.9    Entire Agreement

         Except as otherwise indicated, the Plan supersedes all previous and contemporaneous
  negotiations, promises, covenants, agreements, understandings, and representations on such
  subjects, all of which have become merged and integrated into the Plan.




                                                 59
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19            Entered 04/22/19 20:18:20         Page 65 of 66




    13.10 Plan Supplement Exhibits

          All exhibits and documents included in the Plan Supplement are incorporated into and are
  a part of the Plan as if set forth in full in the Plan. After the exhibits and documents are filed,
  copies of such exhibits and documents shall be made available upon written request to the
  Debtors’ counsel at the address above or by downloading such exhibits and documents from
  https://www.americanlegal.com/TF           or     the    Bankruptcy       Court’s   website      at
  www.txnb.uscourts.gov. Unless otherwise ordered by the Bankruptcy Court, to the extent any
  exhibit or document in the Plan Supplement is inconsistent with the terms of any part of the Plan
  that does not constitute the Plan Supplement, such part of the Plan that does not constitute the
  Plan Supplement shall control.

    13.11 Non-Severability

          If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy
  Court to be invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter
  and interpret such term or provision to make it valid and enforceable to the maximum extent
  practicable, consistent with the original purpose of the term or provision held to be invalid, void,
  or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
  Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
  provisions of the Plan will remain in full force and effect and will in no way be affected,
  impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
  shall constitute a judicial determination and shall provide that each term and provision of the
  Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (a) valid and
  enforceable pursuant to its terms; (b) integral to the Plan and may not be deleted or modified
  without the Debtors’ consent, consistent with the terms set forth herein; and (c) non-severable
  and mutually dependent.

                            [Remainder of page intentionally left blank.]




                                                  60
Case 17-33964-hdh11 Doc 1358 Filed 04/22/19      Entered 04/22/19 20:18:20     Page 66 of 66




                                    /s/ Gregory G. Hesse
                                    Gregory G. Hesse (Texas Bar No. 09549419)
                                    HUNTON ANDREWS KURTH LLP
                                    1445 Ross Avenue
                                    Suite 3700
                                    Dallas, Texas 75209
                                    Telephone: (214) 979-3000
                                    Email: ghesse@HuntonAK.com

                                    -and-

                                    Tyler P. Brown (admitted pro hac vice)
                                    Jason W. Harbour (admitted pro hac vice)
                                    HUNTON ANDREWS KURTH LLP
                                    Riverfront Plaza, East Tower
                                    951 East Byrd Street
                                    Richmond, Virginia 23219
                                    Telephone: (804) 788-8200
                                    Email: tpbrown@HuntonAK.com
                                           jharbour@HuntonAK.com

                                    Counsel to the Debtors and Debtors in Possession




                                            61
